Exhibit 10.1

CREDIT AGREEMENT

dated as of

July 26, 2006

by and among

COX RADIO, INC.,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent for the Lenders

 

--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC. and CITIBANK, N.A.

Syndication Agents

 

--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC and BANK OF TOKYO-MITSUBISHI UFJ TRUST

COMPANY

Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.   LEHMAN BROTHERS INC.  

CITIGROUP GLOBAL

MARKETS INC.

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

COX RADIO, INC.

Table of Contents

 

ARTICLE I. DEFINITIONS

   1

        Section 1.01

  Defined Terms    1

        Section 1.02

  Terms Generally    13

        Section 1.03

  Accounting Terms; GAAP    13

ARTICLE II. THE LOANS

   13

        Section 2.01

  Conventional Revolving Loans    13

        Section 2.02

  Delivery of Proceeds; Recordation of Loans; Interest    15

        Section 2.03

  Setoff, Counterclaims and Taxes    21

        Section 2.04

  Withholding Tax Exemption    22

        Section 2.05

  Discretionary Revolving Loans    22

        Section 2.06

  [RESERVED]    23

        Section 2.07

  [RESERVED]    23

        Section 2.08

  Interest Election    23

        Section 2.09

  Obligations Several, Not Joint    24

        Section 2.10

  Replacement of Lenders    24

        Section 2.11

  Letters of Credit    25

        Section 2.12

  Evidence of Debt    28

        Section 2.13

  Termination Date Extension    29 ARTICLE III. OPTIONAL AND REQUIRED
PREPAYMENTS; INTEREST PAYMENT DATE AND COMMITMENT REDUCTION DATE PAYMENTS; OTHER
PAYMENTS    30

        Section 3.01

  Optional Prepayments    30

        Section 3.02

  Required Prepayments    30

        Section 3.03

  Place, etc. of Payments and Prepayments    31 ARTICLE IV. REDUCTION OF
COMMITMENTS; FEES    32

        Section 4.01

  Optional Reduction or Termination of Commitments    32

        Section 4.02

  Mandatory Termination of Commitments    32

        Section 4.03

  Commitment Fees    32

        Section 4.04

  LC Participation Fees    32

        Section 4.05

  Administrative Agent’s Fee    33

ARTICLE V. APPLICATION OF PROCEEDS

   33

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   33

        Section 6.01

  Organization; Qualification; Subsidiaries    33

        Section 6.02

  Financial Statements    33

        Section 6.03

  Actions Pending    33

        Section 6.04

  Default    34

        Section 6.05

  Title to Assets    34

        Section 6.06

  Payment of Taxes    34

        Section 6.07

  Conflicting or Adverse Agreements or Restrictions    34

        Section 6.08

  Purpose of Loans    34

        Section 6.09

  Authority; Validity; Enforceability    34

        Section 6.10

  Consents or Approvals    34

 

i



--------------------------------------------------------------------------------

        Section 6.11

  Compliance with Law and Contractual Obligations    35

        Section 6.12

  ERISA    35

        Section 6.13

  Investment Company Act    35

        Section 6.14

  Disclosure    35

ARTICLE VII. CONDITIONS

   35

        Section 7.01

  Conditions Precedent to the Initial Extension of Credit    35

        Section 7.02

  Conditions Precedent to Each Extension of Credit    36

ARTICLE VIII. AFFIRMATIVE COVENANTS

   37

        Section 8.01

  Certain Financial Covenants    37

        Section 8.02

  Financial Statements and Information    37

        Section 8.03

  Existence; Compliance with Laws; Licenses, Franchises, Agreements and Other
Obligations    38

        Section 8.04

  Notice of Litigation and Other Matters    39

        Section 8.05

  Books and Records    39

        Section 8.06

  Inspection of Property and Records    39

        Section 8.07

  Maintenance of Property; Insurance    39

        Section 8.08

  ERISA    39

ARTICLE IX. NEGATIVE COVENANTS

   40

        Section 9.01

  Liens.    40

        Section 9.02

  Merger; Consolidation; Disposition of Assets    41

        Section 9.03

  Restricted Payments    41

        Section 9.04

  Limitation on Margin Stock    42

        Section 9.05

  Loans and Advances to and Investments in Unrestricted Subsidiaries    42

        Section 9.06

  Subsidiary Debt    42

        Section 9.07

  Transactions with Affiliates    42

ARTICLE X. EVENTS OF DEFAULT

   43

        Section 10.01

  Failure to Pay Principal or Interest    43

        Section 10.02

  Failure to Pay Other Sums    43

        Section 10.03

  Failure to Pay or Acceleration of Other Debt    43

        Section 10.04

  Misrepresentation or Breach of Warranty    44

        Section 10.05

  Violation of Certain Covenants    44

        Section 10.06

  Violation of Other Covenants, etc    44

        Section 10.07

  Undischarged Judgment    44

        Section 10.08

  Change of Control    44

        Section 10.09

  Assignment for Benefit of Creditors or Nonpayment of Debts    44

        Section 10.10

  Voluntary Bankruptcy    44

        Section 10.11

  Involuntary Bankruptcy    45

        Section 10.12

  Dissolution    45

ARTICLE XI. MODIFICATIONS, AMENDMENTS OR WAIVERS

   45

ARTICLE XII. THE ADMINISTRATIVE AGENT

   46

        Section 12.01

  Appointment of Administrative Agent    46

        Section 12.02

  Indemnification of Administrative Agent    46

        Section 12.03

  Limitation of Liability    46

        Section 12.04

  Independent Credit Decision    47

        Section 12.05

  Rights of JPMCB    47

 

ii



--------------------------------------------------------------------------------

        Section 12.06

  Successor to the Administrative Agent    47

        Section 12.07

  Other Agents and Sub-Agents    48

ARTICLE XIII. MISCELLANEOUS

   48

        Section 13.01

  Payment of Expenses    48

        Section 13.02

  Notices    48

        Section 13.03

  Setoff    49

        Section 13.04

  Indemnity and Judgments    50

        Section 13.05

  Interest    50

        Section 13.06

  Governing Law; Submission to Jurisdiction; Venue    51

        Section 13.07

  Survival of Representations and Warranties; Binding Effect; Assignment    51

        Section 13.08

  Counterparts    54

        Section 13.09

  Severability    55

        Section 13.10

  Descriptive Headings    55

        Section 13.11

  Representation of the Lenders    55

        Section 13.12

  Final Agreement of the Parties    55

        Section 13.13

  Waiver of Jury Trial    55

        Section 13.14

  Confidentiality    55

        Section 13.15

  USA PATRIOT Act    56

 

iii



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit 2.01(a)    -      Revolving Commitments       Exhibit 2.02(f)(iv)    -
     Eurocurrency Liabilities (Regulation D)    Exhibit 6.01    -      List of
Unrestricted Subsidiaries    Exhibit 6.03    -      List of Actions Pending   
   Exhibit 7.01(a)    -      Opinion of the Company’s Counsel addressed to the
Lenders    Exhibit 7.01(b)    -      Officer’s Certificate       Exhibit 9.01(d)
   -      List of Liens and Security Interests    Exhibit 13.07(c)    -     
Assignment and Assumption      

 

iv



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, made as of the 26th day of July, 2006, is among COX
RADIO, INC. (the “Company”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent for the Lenders (hereinafter in such capacity
called the “Administrative Agent”).

The Company has requested the Lenders to extend Commitments (such term and each
other capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) under which the Company may obtain extensions of
credit in an aggregate principal or face amount at any time outstanding not
greater than $600,000,000, as such amount may be increased or decreased pursuant
to this Agreement (of which up to $50,000,000 may be in the form of letters of
credit). The proceeds of the Borrowings made and the letters of credit issued
hereunder will be used by the Company as provided in Article V.

The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following words and
terms shall have the respective meanings indicated opposite each of them:

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agreement” shall mean this Credit Agreement, as the same may be amended from
time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Floating Rate in effect on such day; or (b) the Federal Funds
Borrowing Rate in effect for such day plus  1/2 of 1%. For purposes of this
Agreement, any change in the Alternate Base Rate due to a change in the Floating
Rate or the Federal Funds Borrowing Rate shall be effective on the effective
date of such change in the Floating Rate or the Federal Funds Borrowing Rate.

“Alternate Base Rate Loans” shall mean those Loans which may be made under this
Agreement and which are described in Section 2.02(c)(i) on which the Company
shall pay interest at a rate based on the Alternate Base Rate.

“Alternate Base Rate Margin” for any date shall be zero unless the Margin
Percentage with respect to the Eurodollar Rate for such date exceeds 1.00%; and
if the Margin Percentage with respect to the Eurodollar Rate for such date
exceeds 1.00%, the Alternate Base Rate Margin for such date will be the Margin
Percentage with respect to the Eurodollar Rate for such date less 1.00%.

“Applicable Revolver Percentage” shall mean, with respect to any Lender at any
time, the percentage of the aggregate amount of the Revolving Commitments
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Revolver Percentage shall
be determined based upon the Revolving Commitments most recently in effect,
giving effect to any assignments.



--------------------------------------------------------------------------------

“Approved Fund” shall mean (a) any entity (whether a corporation, partnership,
trust or otherwise) that is primarily engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is Controlled by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is Controlled by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Arrangers” shall mean J.P. Morgan Securities Inc., Lehman Brothers Inc. and
Citigroup Global Markets Inc.

“Assignment and Assumption” shall have the meaning specified in
Section 13.07(c).

“Borrowing” shall mean a Conventional Revolving Borrowing.

“Borrowing Date” shall mean a date upon which a Borrowing or Discretionary
Revolving Loan is to be made under Article II.

“Borrowing Pro Rata Share” shall mean, with respect to any Lender as to any
Borrowing of Conventional Revolving Loans, a fraction (expressed as a percentage
rounded upward, if necessary, to the nearest whole multiple of 0.000000001%)
(A) the numerator of which shall be the amount of such Lender’s Commitment for
such Loans and (B) the denominator of which shall be the aggregate amount of all
Lenders’ Commitments for such Loans.

“Business Day” shall mean a day when the Administrative Agent is open for
business; provided that if the applicable Business Day relates to Eurodollar
Loans, it shall mean a day when the Administrative Agent is open for business
and banks are open for dealings in Dollar deposits in the London interbank
market.

“Closing Date” shall mean July 26, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitments” shall mean the Revolving Commitments, as such Commitments may be
increased or reduced from time to time pursuant to the terms of this Agreement.

“Commitment Fees” shall have the meaning specified in Section 4.03.

“Commitment Fee Rate” shall have the meaning specified in the definition of
“Margin Percentage”.

“Consolidated Debt” shall mean, without duplication, all Debt of the Company and
its Restricted Subsidiaries on a consolidated basis determined in accordance
with GAAP, and including guaranties of indebtedness for borrowed money or for
the deferred purchase price of Property and obligations under or with respect to
standby letters of credit of the Company and the Restricted Subsidiaries, but
only to the extent such liabilities for guaranties or standby letters of credit
in the aggregate exceed $25,000,000; provided, however, that for purposes of
this definition, Consolidated Debt shall not include (a) guaranties by the
Company or any Restricted Subsidiary of overdrafts of any

 

2



--------------------------------------------------------------------------------

Restricted Subsidiary, which occur in the ordinary course of business and remain
outstanding for a period not to exceed seven Business Days; (b) Debt of a FIN 46
Entity that (i) would not be shown as a liability on a consolidated balance
sheet of the Company and its Restricted Subsidiaries prepared in accordance with
GAAP except for the application of FIN 46(R) and (ii) is not guaranteed by, and
does not otherwise constitute Debt of, the Company or any of its Restricted
Subsidiaries (provided that if such Debt of a FIN 46 Entity is guaranteed by or
otherwise constitutes Debt of the Company or any of its Restricted Subsidiaries,
only that portion so guaranteed or that constitutes such Debt shall be included
in Consolidated Debt); (c) liabilities in respect of Hybrid Equity Securities
for amounts reflecting the Hybrid Equity Attribution (if any); and (d) any
purchase accounting adjustments that do not include any monetary obligation of
the Company or any Restricted Subsidiary. For purposes of computing the Leverage
Ratio, such computation shall exclude any effect on the Company’s or any
Restricted Subsidiary’s debt securities or Indexed Securities in respect of the
accounting for all derivative financial instruments in accordance with GAAP,
including derivative financial instruments that may be embedded in the Company’s
or any Restricted Subsidiary’s debt securities or Indexed Securities and
freestanding derivative financial instruments used by the Company or any
Restricted Subsidiary for hedging purposes, but such computation shall in any
event include the original principal amount and any accreted principal amount of
such debt securities and Indexed Securities. The effect on the computation of
the Leverage Ratio pursuant to the prior sentence that may be excluded in
respect of the accounting for all derivative financial instruments in accordance
with GAAP includes: (i) entries associated with the mark-to-market of all
freestanding and embedded derivative financial instruments classified as a
component of the Company’s or any Restricted Subsidiary’s debt securities or
Indexed Securities in the consolidated balance sheet of the Company and
(ii) entries to record and accrete additional debt discount that may arise from
the bifurcation of derivative financial instruments embedded in the Company’s or
any Restricted Subsidiary’s debt securities or Indexed Securities.

“Consolidated Interest Expense” shall mean, as of the last day of any fiscal
quarter of the Company for the period of four fiscal quarters then ended, the
sum of (i) interest expense, after giving effect to any net payments made or
received by the Company and its Restricted Subsidiaries with respect to interest
rate swaps, caps and floors or other similar agreements, and (ii) capitalized
interest expense, in each case of the Company and its Restricted Subsidiaries,
all on a consolidated basis determined in accordance with GAAP (but in any event
including all interest and dividends paid in such period in respect of any
Hybrid Equity Securities and excluding any interest expense and dividends of a
FIN 46 Entity); provided that for purposes of this definition, interest expense
shall exclude any effect on interest expense in respect of the accounting for
all derivative financial instruments in accordance with GAAP, including
derivative financial instruments that may be embedded in the Company’s or any
Restricted Subsidiary’s debt securities or Indexed Securities and freestanding
derivative financial instruments that may be used by the Company or any
Restricted Subsidiary for hedging purposes. The effect on interest expense that
may be excluded in respect of the accounting for all derivative financial
instruments in accordance with GAAP includes: (i) entries to record noncash
interest expense (or income) associated with the mark-to-market of freestanding
and embedded derivative financial instruments, (ii) noncash interest expense
associated with the accretion of additional debt discount that may arise from
the bifurcation of derivative financial instruments embedded in the Company’s or
any Restricted Subsidiary’s debt securities or Indexed Securities, and
(iii) noncash interest expense (or income) that may arise if the Company’s or
any Restricted Subsidiary’s hedging strategies become ineffective, as determined
in accordance with GAAP.

“Consolidated Net Worth” shall mean total assets of the Company and all
Restricted Subsidiaries less all liabilities of the Company and all Restricted
Subsidiaries, as determined in accordance with GAAP (but in any event including
all liabilities in respect of Hybrid Equity Securities); provided, that
(a) liabilities in respect of Hybrid Equity Securities shall exclude amounts
reflecting the Hybrid Equity Attribution (if any), (b) liabilities in respect of
any defined benefit pension plan and other post-retirement benefits shall be
determined in accordance with GAAP as in effect on the date of this Agreement
and (c) assets and liabilities of any FIN 46 Entity shall be excluded.

 

3



--------------------------------------------------------------------------------

“Consolidated Operating Cash Flow” shall mean, as of the last day of any fiscal
quarter of the Company for the period of four fiscal quarters then ended, the
sum of (i) operating income of the Company and its Restricted Subsidiaries
except operating income attributable to FIN 46 Entities (less actual cash
payments for broadcast program rights and cash dividends and other cash
distributions to the holders of minority interests in the Company’s Restricted
Subsidiaries except FIN 46 Entities), to the extent otherwise reflected in
operating income before giving effect to depreciation, amortization (including
amortization in respect of broadcast program rights), other non-cash charges and
equity in earnings (losses) of unconsolidated investees on a consolidated basis
and non-recurring one-time charges, all calculated as if any Restricted
Subsidiary or business that has been presented as discontinued operations in the
Company’s consolidated financial statements but that has not been sold or
disposed of as of the last day of such four fiscal quarter period had been
presented as part of continuing operations, and (ii) cash dividends and cash
distributions, other than extraordinary distributions, for such period from FIN
46 Entities and from unconsolidated investees of the Company and its Restricted
Subsidiaries, on a consolidated basis, minus, without duplication, (iii) the
amount of cash payments in respect of items that were originally reflected in
operating income (whether in such period or any earlier period) as non-cash
charges; provided that Incentive Compensation Plan Expense shall not be included
in the calculation of Consolidated Operating Cash Flow.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conventional Revolving Borrowing” shall mean a Borrowing of Conventional
Revolving Loans made by the Company under Section 2.01(a), as converted or
continued under Section 2.08.

“Conventional Revolving Loans” shall have the meaning specified in
Section 2.01(a).

“Counsel for the Company” shall mean Dow Lohnes PLLC.

“Cox Family” shall include those certain trusts commonly referred to as the
Dayton-Cox Trust A, the Barbara Cox Anthony Atlanta Trust, the Anne Cox Chambers
Atlanta Trust, Barbara Cox Anthony, Garner Anthony, Anne Cox Chambers, and the
estates, executors and administrators, and lineal descendants of the above-named
individuals, any private foundation or other charitable entity of which the
above-described individuals constitute a majority of the trustees, directors or
managers, and any corporation, partnership, limited liability company, trust or
other entity in which the above-named trusts or above-described individuals and
the estates, executors and administrators, and lineal descendants of the
above-named individuals in the aggregate have a direct or indirect beneficial
interest or voting control of greater than 50%.

“Debt” shall mean with respect to any Person and without duplication
(i) indebtedness for borrowed money or for the deferred purchase price of
Property in respect of which such Person is liable, contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which such Person directly
or indirectly assures a creditor against loss, and (ii) the capitalized portions
of obligations under leases which shall have been or should have been, in
accordance with GAAP, recorded as capital leases.

“Declining Lender” shall have the meaning specified in Section 2.13.

 

4



--------------------------------------------------------------------------------

“Default Rate” shall mean a rate per annum (for the actual number of days
elapsed, based on a year of 365 or 366 days, as the case may be) which shall be
equal to the lesser of (i) in the case of a Conventional Revolving Loan, the
Alternate Base Rate plus the Alternate Base Rate Margin plus 1% or the Highest
Lawful Rate, (ii) in the case of a Discretionary Revolving Loan, the Negotiated
Rate plus 1% or the Highest Lawful Rate, and (iii) in the case of LC
Disbursements, the Alternate Base Rate plus the Alternate Base Rate Margin plus
1% or the Highest Lawful Rate.

“Depositary” shall have the meaning specified in Section 13.03.

“Discretionary Revolving Loan Interest Period” shall mean the period which shall
commence on the Borrowing Date with respect to a Discretionary Revolving Loan
and shall end on a date which shall be agreed to by the Company and the Lender,
by telephone (to be promptly confirmed in writing by the Company); provided that
no Discretionary Revolving Loan Interest Period shall extend beyond the
Revolving Credit Termination Date.

“Discretionary Revolving Loans” shall have the meaning specified in
Section 2.05(a).

“Documentation Agents” shall mean Wachovia Capital Markets, LLC and Bank of
Tokyo-Mitsubishi UFJ Trust Company.

“Dollars” and “$” shall mean lawful currency of the United States of America.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Eurodollar Event” shall have the meaning specified in Section 2.02(d)(i).

“Eurodollar Loans” shall mean those Loans which may be made under this Agreement
and which are described in Section 2.02(c)(ii) on which the Company shall pay
interest at a rate based on the Eurodollar Rate.

“Eurodollar Rate” for any Interest Period shall mean, for each Eurodollar Loan
comprising part of a Borrowing, an interest rate per annum equal to the per
annum rate appearing on Moneyline Telerate Markets Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Event of Default” shall mean any of the events specified in Article X; provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” shall mean any of such events, whether or
not any such requirement has been satisfied.

 

5



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Issuing Lender, any Lender or any other recipient of any payment to be made by
or on account of any obligation of the Company hereunder:

(a) taxes that are imposed on or measured by its overall net income by the
United States;

(b) taxes that are imposed on or measured by its overall net income or profits
(and franchise taxes imposed on or measured by income, earnings or retained
earnings) by (i) the state or foreign jurisdiction in or under the laws of which
it is organized or any political subdivision thereof, (ii) the state or foreign
jurisdiction of its principal office or Lending Office, or (iii) any state or
foreign jurisdiction solely as a result of a current or former connection
between it and such jurisdiction (other than any such connection arising solely
from its having executed, delivered or performed its obligations or received
payment under, or enforced, this Agreement, the Loans or the Letters of Credit)
or any political subdivision thereof;

(c) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which it is located, or any political
subdivision thereof; and

(d) in the case of a Foreign Lender, any U.S. withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office, but only to the extent greater
than the amount of any Indemnified Taxes to which such Foreign Lender would be
entitled at the time of such designation) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.04.

“Existing Credit Agreement” shall mean the Five-Year Credit Agreement dated as
of June 4, 2004, as amended pursuant to the First Amendment to the Five-Year
Credit Agreement dated as of March 17, 2006, by and among the Company, the
lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent,
Wachovia Bank, National Association, as co-syndication agent, Bank of America,
N.A., as co-syndication agent, J.P. Morgan Securities Inc., as co-lead arranger
and joint bookrunner, and Wachovia Capital Markets, LLC, as co-lead arranger and
joint bookrunner.

“Federal Funds Borrowing Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

“Federal Funds Rate Loans” shall mean those Loans which may be made under this
Agreement and which are described in Section 2.02(c)(iii) on which the Company
shall pay interest at a rate based on the Federal Funds Borrowing Rate.

“Financial Institution” shall mean an entity which regularly engages in one or
more of the following activities: making loans, issuing letters of credit or
purchasing loans or loan commitments or interests in loans, loan commitments or
letters of credit.

“FIN 46 Entity” shall mean any entity that is required to be consolidated with
the Company for financial reporting purposes pursuant to FIN 46(R).

 

6



--------------------------------------------------------------------------------

“FIN 46(R)” shall mean FASB Interpretation No. 46, “Consolidation of Variable
Interest Entities,” published January 2003 by the Financial Accounting Standards
Board, as the same may be amended from time to time.

“Floating Rate” shall mean, as of a particular date, the prime rate most
recently determined by JPMCB. Without notice to the Company or any other Person,
the Floating Rate shall change automatically from time to time as and in the
amount by which said prime rate shall fluctuate, with each such change to be
effective as of the date of each change in such prime rate. The Floating Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. JPMCB may make commercial loans or other loans
at rates of interest at, above or below the Floating Rate.

“Foreign Lender” shall mean any Lender that is not a “United States person” (as
such term is defined in Section 7701(a)(30) of the Code).

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Highest Lawful Rate” shall mean the maximum nonusurious interest rate, if any,
that at any applicable time may be contracted for, taken, reserved, charged or
received on any Loan, LC Disbursement or on the other amounts which may be owing
to any Lender pursuant to this Agreement (including, without limitation,
pursuant to Section 2.05) under the laws applicable to such Lender and this
transaction.

“Hybrid Equity Attribution” shall mean, on any day in respect of all Hybrid
Equity Securities then outstanding, the lesser of (a) the higher equity
attribution for such Hybrid Equity Securities as determined by either S&P or
Moody’s and (b) 15% of the aggregate amount of all Debt, Hybrid Equity
Securities and consolidated shareholders’ equity of the Company and its
Restricted Subsidiaries determined (without double-counting) on a consolidated
basis in accordance with GAAP (but eliminating the effect of FIN 46(R)).

“Hybrid Equity Securities” shall mean securities issued by the Company or by a
special purpose entity which was formed for the purpose of issuing such
securities and which has no other business or operating assets that (i) are
classified at the time of issuance as possessing a minimum of “intermediate
equity content” by S&P and “Basket C equity content” by Moody’s (or, in each
case, any subsequent, substantially comparable classification), (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to at least 180 days after the date that is, at the time of issuance
of such securities, the scheduled termination date of the Commitments and final
maturity date for the Loans (whichever is later) and (iii) are not guaranteed
by, and do not otherwise constitute Debt of, any Restricted Subsidiary of the
Company other than any such special purpose entity.

“Incentive Compensation Plan Expense” shall mean charges for expenses, whether
accrued or paid, under long-term incentive compensation plans and unit
appreciation plans in effect on July 1, 2006, as amended thereafter from time to
time.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Index Debt” shall mean senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

7



--------------------------------------------------------------------------------

“Indexed Securities” shall mean securities or financial contracts of the Company
issued and outstanding from time to time whose fair value is derived from an
index, such as the trading price of another referenced security.

“Interest Election Request” shall mean a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” shall mean the last day of each Interest Period.

“Interest Period” shall mean, with respect to each Eurodollar Loan hereunder,
the period commencing on the Borrowing Date of such Loan or the date such
Borrowing is continued or converted from another type of Borrowing and ending
one, two, three or six months or, if available to all Lenders, one or two weeks
thereafter, as the Company may select in the Notice of Conventional Revolving
Borrowing or Interest Election Request; provided that (i) no Interest Period
with respect to Conventional Revolving Loans shall extend beyond the Revolving
Credit Termination Date, (ii) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
provided that with respect to Eurodollar Loans, any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day only if such Business Day does not fall in another
month, and in the event the next succeeding Business Day falls in another month,
the Interest Period for such Eurodollar Loan shall be accelerated so that such
Interest Period shall end on the next preceding Business Day and (iii) any
Interest Period of one month or more that begins on a day for which there is no
numerically corresponding day in the last month of such Interest Period shall
end on the last Business Day of the last month of such Interest Period. In no
event shall there be more than 10 Interest Periods in effect at any one time.

“Investment” shall have the meaning specified in Section 9.05.

“Issuing Lender” shall mean, with respect to any Letter of Credit, JPMCB or a
bank or other legally authorized Person selected by or acceptable to the
Administrative Agent and the Company, in its capacity as issuer of such Letter
of Credit, and its successors in such capacity as provided in Section 2.11(i).
Each Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate executing this Agreement as
Issuing Lender, in its capacity as issuer of Letters of Credit hereunder.

“JPMCB” shall mean JPMorgan Chase Bank, N.A., a national banking association
having its principal offices located at 270 Park Avenue, New York, New York
10017.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The LC Exposure of any Lender at any time shall be
its Applicable Revolver Percentage of the total LC Exposure at such time.

“LC Participation Fee” shall have the meaning specified in Section 4.04.

“Lender Affiliate” shall mean, with respect to any Lender, an Affiliate of such
Lender or an Approved Fund.

 

8



--------------------------------------------------------------------------------

“Lenders” shall mean the Persons listed on Exhibit 2.01(a), each such Lender’s
respective successors (which successors shall include any entity resulting from
a merger or consolidation) and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

“Lending Office” shall mean, with respect to any Lender, as to a Conventional
Revolving Loan, its principal office in the city identified with such Lender, in
Section 13.02, or such other office or branch of such Lender as it shall
designate in writing from time to time to the Company.

“Letter of Credit” shall mean a letter of credit issued by an Issuing Lender
pursuant to Section 2.11.

“Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated Debt
(less the aggregate amount of cash and cash equivalents of the Company and its
Restricted Subsidiaries representing the unused proceeds of securities issued
after the date hereof to refinance Debt obligations scheduled to mature within
90 days) as of the last day of the fiscal quarter most recently ended for which
financial statements shall have been delivered to the Lenders pursuant to
Section 8.02 to (b) Pro Forma Consolidated Operating Cash Flow for the period
ending on such day.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sales agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loans” shall mean Conventional Revolving Loans (in each case whether Federal
Funds Rate Loans, Alternate Base Rate Loans or Eurodollar Loans) and
Discretionary Revolving Loans.

“Majority Lenders” shall mean (a) until expiration or termination of the
Revolving Commitments, Lenders having more than 50% of the Revolving Commitments
and (b) after expiration or termination of the Revolving Commitments, Lenders
having more than 50% of the aggregate outstanding Loans and LC Exposure.

“Margin Percentage” shall mean at any date that percentage (a) to be added to
the Eurodollar Rate or the Federal Funds Borrowing Rate, as appropriate,
pursuant to Section 2.02(c)(ii) or Section 2.02(c)(iii) for purposes of
determining the per annum rate of interest applicable from time to time to
Federal Funds Rate Loans and Eurodollar Loans and (b) to be used in computing
the Commitment Fee Rate pursuant to Section 4.03, set forth under the
appropriate column below opposite the Category corresponding to the Company’s
corporate credit ratings by S&P or Moody’s, respectively, on such date:

Margin Percentage

 

Category

   Ratings   

Eurodollar

Rate

   

Federal Funds

Borrowing

Rate

   

Commitment

Fee Rate

 

1

   >A-/A3    0.350 %   0.475 %   0.070 %

2

   BBB+/Baa1    0.450 %   0.575 %   0.080 %

3

   BBB/Baa2    0.500 %   0.625 %   0.100 %

4

   BBB-/Baa3    0.625 %   0.750 %   0.125 %

5

   BB+/Ba1    0.875 %   1.000 %   0.175 %

6

   <BB+/Ba1    1.250 %   1.375 %   0.225 %

 

9



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Margin Percentage
shall be based upon the rating of the other rating agency; (ii) if the ratings
established or deemed to have been established by S&P and Moody’s for the
Company shall fall within different Categories from one another and such
difference shall be one ratings level, the Margin Percentage shall be based on
the Category corresponding to the higher of the two ratings; (iii) if the
ratings established or deemed to have been established by S&P and Moody’s for
the Company shall fall within different Categories from one another and such
difference shall be two ratings levels or more, the Margin Percentage shall be
based on the Category corresponding to the rating at midpoint or, if there is no
midpoint rating, the rating which is one level lower than the higher rating, and
(iv) if the ratings established or deemed to have been established by S&P or
Moody’s for the Company shall be changed (other than as a result of a change in
the rating system of S&P or Moody’s), such change shall be effective as of the
date on which it is first announced by the applicable rating agency. Each change
in the Margin Percentage shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P or Moody’s
shall change, or if any such rating agency shall cease to be in the credit
rating business, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Margin Percentage shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Margin Stock” shall mean “margin stock” as that term is defined in Regulation U
of the Board of Governors of the Federal Reserve System.

“Material Adverse Effect” shall mean a material adverse effect on the business,
properties or financial condition of the Company and its Restricted Subsidiaries
on a consolidated basis or on the ability of the Company to perform its
obligations under this Agreement.

“Maximum Permissible Rate” shall have the meaning specified in Section 13.05.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Negotiated Rate” shall mean, in the case of any Discretionary Revolving Loan,
the rate of interest per annum quoted by the applicable Lender to, and accepted
by, the Company at the time of the applicable borrowing request hereunder as the
rate such Discretionary Revolving Loan shall bear for the requested
Discretionary Revolving Loan Interest Period.

“Notice of Conventional Revolving Borrowing” shall have the meaning specified in
Section 2.01(c).

 

10



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by either its Chief Executive Officer, its President, one of its Vice
Presidents or its Treasurer.

“Other Taxes” shall mean all present or future stamp, registration or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement,
the Loans or the Letters of Credit.

“PBGC” shall have the meaning specified in Section 6.12.

“Permitted Lien” shall mean any Lien permitted pursuant to Section 9.01.

“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, bank, trust, unincorporated organization, government
or any department or agency thereof or other entity.

“Plan” shall mean any employee pension benefit plan within the meaning of Title
IV of ERISA which is either (i) maintained for employees of the Company, of any
Subsidiary, or of any member of a “controlled group of corporations” or
“combined group of trades or businesses under common control” as such terms are
defined, respectively, in Sections 1563 and 414 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder, of which the Company or any
Subsidiary is a party, or (ii) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which the Company, any Subsidiary or any member of a
“controlled group of corporations” or “combined group of trades or businesses
under common control” defined as aforesaid, is at the time in question making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Prepayment Pro Rata Share” shall mean, with respect to any Lender as to any
prepayment of Conventional Revolving Loans, a fraction (expressed as a
percentage rounded upward, if necessary, to the nearest whole multiple of
0.000000001%) (A) the numerator of which shall be the principal amount of such
Loans outstanding to such Lender at such time and (B) the denominator of which
shall be the aggregate principal amount of such Loans outstanding to all Lenders
at such time.

“Principal Office” shall mean the office of the Administrative Agent located at
270 Park Avenue, New York, New York 10017.

“Pro Forma Consolidated Operating Cash Flow” shall mean Consolidated Operating
Cash Flow, excluding therefrom all Consolidated Operating Cash Flow attributable
to any Restricted Subsidiary or business sold or otherwise disposed of other
than in the ordinary course of business during any four fiscal quarter period in
question as if such Restricted Subsidiary or business were not owned at any time
during such four fiscal quarter period and including therein all Consolidated
Operating Cash Flow attributable to any Restricted Subsidiary or business
acquired other than in the ordinary course of business during any four fiscal
quarter period in question as if such Restricted Subsidiary or business were at
all times owned during such four fiscal quarter period.

“Property” shall mean all types of real and personal property, whether tangible,
intangible or mixed.

“Quarterly Date” shall mean the last day of each March, June, September and
December, beginning with September 30, 2006, or if any such date is not a
Business Day, the respective Quarterly Date shall be the next succeeding
Business Day.

 

11



--------------------------------------------------------------------------------

“Register” shall have the meaning specified in Section 13.07(f).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Prepayment Date” shall have the meaning specified in
Section 2.02(d)(i).

“Restricted Payment” shall have the meaning specified in Section 9.03.

“Restricted Subsidiary” shall mean each Subsidiary other than those identified
as Unrestricted Subsidiaries in Exhibit 6.01; provided that a Restricted
Subsidiary may be designated by the Company as an Unrestricted Subsidiary or an
Unrestricted Subsidiary may be redesignated by the Company as a Restricted
Subsidiary if immediately after giving effect to such designation no Default or
Event of Default shall have occurred and be continuing and the Company shall
promptly deliver to the Administrative Agent notice of any such designation or
redesignation; provided further that after the initial designation of an
Unrestricted Subsidiary by the Company at any time, only three further
redesignations of such Subsidiary shall be permitted.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Conventional Revolving Loans hereunder up to the
principal amount set forth as to such Lender on Exhibit 2.01(a). The initial
aggregate amount of the Revolving Commitments is $600,000,000.

“Revolving Credit Termination Date” shall mean the fifth anniversary of the
Closing Date as such date may be extended pursuant to Section 2.13.

“S&P” shall mean Standard and Poor’s Ratings Group.

“Significant Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary whose contribution to Consolidated Operating Cash Flow
exceeded 10% of Consolidated Operating Cash Flow for each of the two fiscal
quarters most recently ended or whose assets comprised more than 10% of the
total assets of the Company and the Restricted Subsidiaries, on a consolidated
basis, as of the last day of the fiscal quarter most recently ended.

“SPC” shall have the meaning specified in Section 13.07(d).

“Subsidiary” shall mean any Person of which more than 50% of the outstanding
shares, having voting power under ordinary circumstances to elect a majority of
the Board of Directors or other governing body of such Person, shall at the time
be owned, directly or indirectly, by the Company, by any one or more
Subsidiaries, or by the Company and one or more Subsidiaries. Notwithstanding
the foregoing, any entity that is not a Subsidiary but would be required to be
consolidated with the Company for financial reporting purposes as a result of
the application of FIN 46(R) shall not be considered a “Subsidiary” for purposes
of this Agreement.

“Syndication Agents” shall mean Lehman Commercial Paper Inc. and Citibank, N.A.

 

12



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority, including any interest, additions to tax or penalties
applicable thereto.

“Unrestricted Subsidiary” shall mean any Subsidiary so designated in accordance
with the terms of this Agreement and shall include any subsidiary of any
Subsidiary so designated.

“Wholly Owned”, when used with respect to a Subsidiary, shall mean the
beneficial ownership by the Company of 100% of the equity securities of such
Subsidiary.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles, Sections
and Exhibits shall be construed to refer to Articles and Sections of, and
Exhibits to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including real and personal
property, cash, securities, accounts and contract rights.

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II.

THE LOANS

Section 2.01 Conventional Revolving Loans.

(a) Revolving Commitments. Subject to and upon the terms and conditions set
forth in this Agreement, each Lender severally agrees to make revolving loans
(collectively, the “Conventional Revolving Loans”) to the Company on any one or
more Business Days on or after the date hereof and prior to the Revolving Credit
Termination Date, up to an aggregate principal amount not exceeding at any one
time outstanding an amount equal to (i) such Lender’s Revolving Commitment less
(ii) the principal amount of all Discretionary Revolving Loans outstanding to
such Lender and the LC Exposure of such Lender at such time, if any; provided
that in no event shall the aggregate outstanding principal amount of
Conventional Revolving Loans, Discretionary Revolving Loans and the aggregate LC
Exposure ever

 

13



--------------------------------------------------------------------------------

exceed $600,000,000, as such amount may be increased or reduced pursuant to the
terms of this Agreement. Each Conventional Revolving Borrowing shall be in an
aggregate amount of not less than $2,000,000 and an integral multiple of
$250,000. Subject to the foregoing, each Conventional Revolving Borrowing shall
be made simultaneously from the Lenders according to their Borrowing Pro Rata
Shares of the principal amount requested for each Conventional Revolving
Borrowing and shall consist of Conventional Revolving Loans of the same type
(e.g., Alternate Base Rate Loans, Federal Funds Rate Loans or Eurodollar Loans)
with the same Interest Period from each Lender. Within such limits and during
such period, the Company may borrow, repay and reborrow under this
Section 2.01(a).

(b) Repayment of Conventional Revolving Loans. The Company hereby
unconditionally promises to pay to the Administrative Agent (i) on the Revolving
Credit Termination Date, all outstanding Conventional Revolving Loans for
account of the Lenders holding Conventional Revolving Loans and (ii) all
outstanding Conventional Revolving Loans for account of a Declining Lender as
provided in Section 2.13.

(c) Conventional Revolving Loan Borrowing Procedures. Each Conventional
Revolving Borrowing under Section 2.01(a) shall be made on at least (A) in the
case of a Conventional Revolving Borrowing consisting of Alternate Base Rate
Loans or Federal Funds Rate Loans, prior oral or written notice from the Company
to the Administrative Agent by 10:00 a.m. (New York, New York time) on the same
day as the requested borrowing (and the Administrative Agent shall prior to
12:00 noon (New York, New York time) provide oral or written notice of the
requested borrowing to the Lenders and (B) in the case of a Conventional
Revolving Borrowing consisting of Eurodollar Loans, three Business Days’ prior
written or oral notice from the Company to the Administrative Agent by
10:00 a.m. (New York, New York time) (and the Administrative Agent shall, in the
case of (B) above, upon receipt of such notice provide to each Lender prior oral
or written notice by 11:30 a.m. (New York, New York time) on the date such
notice is received by the Administrative Agent) (each such notice, a “Notice of
Conventional Revolving Borrowing”); provided that with respect to each oral
Notice of Conventional Revolving Borrowing, the Company shall deliver promptly
to the Administrative Agent a confirmatory written Notice of Conventional
Revolving Borrowing, and upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender of such notice in writing. Each Notice of
Conventional Revolving Borrowing shall be irrevocable and shall (A) specify
(v) the total principal amount of the proposed Conventional Revolving Borrowing,
(w) whether the Conventional Revolving Borrowing will be comprised of Alternate
Base Rate Loans, Federal Funds Rate Loans or Eurodollar Loans, (x) the
applicable Interest Period (if any) for such Loans (which may not extend beyond
the Revolving Credit Termination Date), (y) the Borrowing Date and (z) the bank
account into which the funds with respect to such Conventional Revolving
Borrowing shall be deposited, and (B) certify to the calculations demonstrating
that the sum of the aggregate outstanding principal amount of Conventional
Revolving Loans and the aggregate LC Exposure, after giving effect to such
Conventional Revolving Borrowing, does not exceed the Revolving Commitments. If
no election as to the type of Conventional Revolving Borrowing is specified,
then the requested Conventional Revolving Borrowing shall consist of Alternate
Base Rate Loans. If no Interest Period is specified with respect to any
Conventional Revolving Borrowing consisting of Eurodollar Loans, then the
Company shall be deemed to have selected the shortest permitted Interest Period.
The Administrative Agent shall promptly give like notice to the other Lenders,
and on the Borrowing Date each Lender shall make its share of the Conventional
Revolving Borrowing available to the Administrative Agent at its Principal
Office no later than 2:00 p.m. (New York, New York time) in immediately
available funds.

(d) Increase in Revolving Commitments. The Company from time to time may, by
written notice to the Administrative Agent, request an increase in the aggregate
Revolving Commitments on the following terms:

(i) The aggregate amount of all such increases shall not exceed $100,000,000
(each of which shall be in a minimum amount of $25,000,000 or increments of
$5,000,000 in excess thereof);

 

14



--------------------------------------------------------------------------------

(ii) No Lender will be obligated to provide or commit for any such increase;

(iii) If one or more of the Lenders or other Persons reasonably satisfactory to
the Administrative Agent and the Company are willing to commit to provide such
increase, such increase will be effective on the date the Administrative Agent
receives an amendment to this Agreement executed by the Company, the
Administrative Agent and such Lender or other Person, adding, in the case of an
existing Lender, such commitment to Exhibit 2.01(a) and, in the case of a Person
not then already a Lender, confirming that such Person has become a Lender for
all purposes of this Agreement;

(iv) On the effective date of such amendment, each Lender or other Person
committing to provide such increase shall fund Conventional Revolving Loans in
an amount equal to its Applicable Revolver Percentage (after giving effect to
such amendment) of the aggregate Conventional Revolving Loans outstanding
immediately before giving effect to such amendment, and the proceeds of such
funding shall be applied to repay on a pro rata basis the Conventional Revolving
Loans outstanding before giving effect to such amendment (and Section 2.02(e)
shall apply to such repayment); and

(v) In connection with any such increase, the Company shall deliver to the
Administrative Agent such documents as the Administrative Agent may reasonably
require, including a favorable written opinion (addressed to the Administrative
Agent and the Lenders) and other certificates and documents similar to those
delivered on the Closing Date.

Section 2.02 Delivery of Proceeds; Recordation of Loans; Interest.

(a) Delivery; Records. The Administrative Agent shall pay or deliver the
proceeds of each Borrowing to or upon the order of the Company. Each Lender
shall keep accurate records as to the Loans made by it, including (A) the date
and principal amount of each Loan, (B) the rate of interest applicable to such
Loan and (C) each payment of principal thereon; provided that the failure of
such Lender to record such amounts, dates and rates shall not diminish or impair
the Company’s obligation to repay all principal advanced and to pay all interest
accruing under its Loans in accordance with the terms hereof.

(b) Substitute Rate. Anything in this Agreement to the contrary notwithstanding,
if at any time prior to the determination of the rate with respect to any
proposed Loan the Majority Lenders in their discretion shall determine with
respect to Eurodollar Loans to be made or continued by them on the applicable
Borrowing Date or continuation date or, with respect to Loans to be converted to
Eurodollar Loans, on the applicable conversion date, that there is a reasonable
probability that Dollar deposits will not be offered to such Lenders in the
interbank eurodollar market for a period of time equal to the applicable
Interest Period in amounts equal to the amount of each such Lender’s Eurodollar
Loan in Dollars or that the Eurodollar Rate does not reflect the cost of funding
by the Lenders or that adequate and fair means do not exist to be able to
determine the Eurodollar Rate, then:

(A) the Majority Lenders (acting through the Administrative Agent) or the
Administrative Agent, as the case may be, shall give the Company notice thereof;
and

 

15



--------------------------------------------------------------------------------

(B) Alternate Base Rate Loans or Federal Funds Rate Loans, as selected by the
Company in accordance with Section 2.01(c) (or, if the Company does not provide
timely notice of its selection, Alternate Base Rate Loans) shall be made in lieu
of any Eurodollar Loans that were to have been made at such time.

(c) Interest. The Conventional Revolving Loans shall bear interest as follows:

(i) Each Alternate Base Rate Loan shall be made in Dollars and shall bear
interest on the unpaid principal amount thereof from time to time outstanding at
a rate per annum (for the actual number of days elapsed, based on a year of 365
or 366 days, as the case may be) which shall be equal to the lesser of (A) the
Alternate Base Rate plus the Alternate Base Rate Margin, or (B) the Highest
Lawful Rate.

(ii) Each Eurodollar Loan shall be made in Dollars and shall bear interest on
the unpaid principal amount thereof from time to time outstanding at a rate per
annum (for the actual number of days elapsed, based on a year of 360 days) which
shall be equal to the lesser of (A) the Eurodollar Rate plus the applicable
Margin Percentage, or (B) the Highest Lawful Rate.

(iii) Each Federal Funds Rate Loan shall be made in Dollars and shall bear
interest on the unpaid principal amount thereof from time to time outstanding at
a rate per annum (for the actual number of days elapsed, based on a year of 360
days) which shall be equal to the lesser of (A) the Federal Funds Borrowing Rate
plus the applicable Margin Percentage, or (B) the Highest Lawful Rate.

(iv) Interest on the outstanding principal of each Loan shall accrue from and
including the Borrowing Date for such Loan to but excluding the date such Loan
is paid in full and shall be due and payable (A) on the Interest Payment Date
for each Eurodollar Loan and on each Quarterly Date for each Alternate Base Rate
Loan or Federal Funds Rate Loan, (B) as to any Eurodollar Loan having an
Interest Period greater than three months, at the end of the third month of the
Interest Period for such Loan, and (C) as to all Loans, at maturity, whether by
acceleration or otherwise, or after notice of prepayment in accordance with
Section 2.02(d)(i) or Section 3.01(c) hereof, on and after the Required
Prepayment Date or the applicable prepayment date, as the case may be, as
specified in such notice.

(v) Past due principal, pursuant to acceleration, the Company’s failure to make
a prepayment on the date specified in the applicable prepayment notice or
otherwise, and to the extent permitted by applicable law, past due interest and
(after the occurrence of an Event of Default) past due fees, pursuant to
acceleration or otherwise, shall bear interest from their respective due dates,
until paid, at the Default Rate.

(d) Change of Law.

(i) Anything in this Agreement to the contrary notwithstanding, if at any time
any Lender in good faith determines (which determination shall be conclusive
absent manifest error) that any change after the date hereof in any applicable
law, rule or regulation or in the interpretation or administration thereof makes
it unlawful, or any central bank or other governmental authority asserts that it
is unlawful (any of the above being described as a “Eurodollar Event”), for such
Lender or its foreign branch or branches to maintain or fund any Loan by means
of Dollar deposits obtained in the interbank eurodollar market, then, at the
option of such Lender (to the extent practicable, after consultation with the
Company as to its preference

 

16



--------------------------------------------------------------------------------

and after making a reasonable effort to give effect to such preference), the
aggregate principal amount of each of such Lender’s Eurodollar Loans then
outstanding, which Loans are directly affected by such Eurodollar Event, shall
either (x) be prepaid or (y) be converted to a Loan of another type that is not
so directly affected by such Eurodollar Event. Any remaining obligation of such
Lender hereunder to make Eurodollar Loans (but not Federal Funds Rate Loans or
Alternate Base Rate Loans), shall be suspended for so long as such Eurodollar
Event shall continue. Upon the occurrence of any Eurodollar Event, and at any
time thereafter so long as such Eurodollar Event shall continue, such Lender may
exercise its aforesaid option by giving written notice thereof to the
Administrative Agent and the Company. Any prepayment of any Eurodollar Loan
which is required under this Section 2.02(d) shall be made, together with
accrued and unpaid interest and all other amounts payable to such Lender under
this Agreement with respect to such prepaid Loan (including, without limitation,
amounts payable pursuant to Section 2.02(e)), on the date stated in the notice
to the Company referred to above, which date (“Required Prepayment Date”) shall
be not less than 15 days (or such earlier date as shall be necessary to comply
with the relevant law, rule or regulation) from the date of such notice. If any
Eurodollar Loan is required to be prepaid under this Section 2.02(d), the
Lenders agree that at the written request of the Company, the Lender that has
made such Eurodollar Loan shall make a Loan of another type, as selected by the
Company, that, in each case, is not so directly affected by such Eurodollar
Event on the Required Prepayment Date to the Company in the same principal
amount as the Eurodollar Loan of such Lender being so prepaid. Any such written
request by the Company for Alternate Base Rate Loans under this Section 2.02(d)
shall be irrevocable and, in order to be effective, must be delivered to the
Administrative Agent not less than one Business Day prior to the Required
Prepayment Date.

(ii) Notwithstanding the foregoing, in the event the Company is required to pay
to any Lender amounts with respect to any Borrowing pursuant to
Section 2.02(d)(i) (not including a borrowing of Discretionary Revolving Loans),
the Company may give notice to such Lender (with copies to the Administrative
Agent) that it wishes to seek one or more assignees (which may be one or more of
the Lenders) to assume the Commitment of such Lender and to purchase its
outstanding Loans and the Administrative Agent will use its best efforts to
assist the Company in obtaining an assignee; provided that if more than one
Lender requests that the Company pay substantially and proportionately equal
additional amounts under Section 2.02(d)(i) and the Company elects to seek an
assignee to assume the Commitments of any of such affected Lenders, the Company
must seek an assignee or assignees to assume the Commitments of all of such
affected Lenders. Each Lender requesting compensation pursuant to
Section 2.02(d)(i) agrees to sell its Commitment, Loans and interest in this
Agreement in accordance with Section 13.07 to any such assignee for an amount
equal to the sum of the outstanding unpaid principal of and accrued interest on
such Loans, plus all other fees and amounts (including, without limitation, any
compensation claimed by such Lender under Section 2.02(d)(i) and
Section 2.02(e)) due such Lender hereunder calculated, in each case, to the date
such Commitment, Loans and interest are purchased. Upon such sale or prepayment,
each such Lender shall have no further Commitment or other obligation to the
Company hereunder.

(e) Fundings and Exchange Losses. In the event of (i) any payment or prepayment
(whether authorized or required hereunder pursuant to acceleration or otherwise)
or conversion of all or a portion of any Eurodollar Loan on a day other than the
last day of the Interest Period therefor, (ii) any failure to make, prepay,
continue or convert a Borrowing consisting of any Eurodollar Loan after the
delivery of the Notice of Conventional Revolving Borrowing, Interest Election
Request or notice of prepayment, as the case may be, for such Eurodollar Loan on
the applicable Borrowing Date or continuation, conversion or prepayment date
therefor, (iii) the failure of any Loan to be made by any Lender due to any
condition precedent to a Loan not being satisfied or as a result of this
Section 2.02 or

 

17



--------------------------------------------------------------------------------

due to any other action or inaction of the Company or (iv) the assignment of any
Eurodollar Loan on a day other than the last day of the Interest Period therefor
as a result of a request by the Company, the Company shall pay to each affected
Lender upon its request made on or before 45 days after the occurrence of any
such event, acting through the Administrative Agent, such amount or amounts (to
the extent such amount or amounts would not be usurious under applicable law) as
may be necessary to compensate such Lender for any direct costs and losses
incurred by such Lender (including, without limitation, such amount or amounts
as will compensate it for the amount by which the rate of interest that would
have accrued on such Loan had such event not occurred, at the Eurodollar Rate
for the period from the date of such prepayment to the end of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have begun on the date of such
failure), exceeds the rate of interest that would accrue for such period at the
interest rate which such Lender would bid, at the beginning of such period, for
deposits of a comparable amount and period from lenders in the relevant
eurodollar or domestic certificate of deposit market, all as determined by such
Lender in its good faith discretion), but otherwise without penalty. Any such
claim by a Lender for compensation shall be made through the Administrative
Agent and shall be accompanied by a certificate signed by an officer of such
Lender authorized to so act on behalf of such Lender, setting forth in
reasonable detail the computation upon which such claim is based. The
obligations of the Company under this Section 2.02(e) shall survive the
termination of this Agreement.

(f) Increased Costs - Taxes, Reserve Requirements, Etc.

(i) The Company for and on behalf of each Lender (including, without limitation,
the Issuing Lenders) shall pay or cause to be paid directly to the appropriate
governmental authority or shall reimburse or compensate each Lender upon demand
by such Lender in good faith, acting through the Administrative Agent, for all
costs incurred, losses suffered or payments made, as determined by such Lender,
by reason of any and all present or future Taxes (including, without limitation,
any interest equalization tax or any similar tax on the acquisition of debt
obligations), whether or not such Taxes were correctly or legally asserted, on
or with regard to any aspect of the transactions with respect to this Agreement,
the Loans and the Letters of Credit (except for (i) Excluded Taxes and
(ii) Indemnified Taxes or Other Taxes paid pursuant to Section 2.02(f)(ii),
Section 2.03 or Section 2.04).

(ii) The Company shall pay immediately upon demand by any Lender (including
without limitation the Issuing Lenders), acting through the Administrative
Agent, any Other Taxes in connection with any Loans, Letters of Credit or this
Agreement or in connection with the enforcement hereof or thereof; provided that
the Company shall not be required to pay any such Other Taxes on behalf of any
Lender that (i) becomes a party to this Agreement by assignment pursuant to
Section 13.07 or (ii) designates a new Lending Office, in each case to the
extent such Other Taxes are imposed at the time such Lender becomes a party to
this Agreement or designates a new Lending Office in an amount greater than the
amount the assignor or such Lender was entitled to at the time of the assignment
or designation.

(iii) If any Lender or the Administrative Agent receives a refund in respect of
Taxes for which such Lender or the Administrative Agent has received payment
from the Company hereunder, it shall promptly notify the Company of such refund
and shall, within 30 days after receipt of such refund, if no Event of Default
has occurred and is continuing, repay such refund to the Company with interest
if any interest is received thereon by such Lender or the Administrative Agent;
provided that if an Event of Default has occurred and is continuing, such refund
shall be applied to the outstanding Loans or paid to the Company once such Event
of Default no longer exists; provided further, that the Company, upon the
request of such Lender or the Administrative Agent, agrees to return such refund
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such refund.

 

18



--------------------------------------------------------------------------------

(iv) (A) The Company shall reimburse or compensate each Lender upon demand by
such Lender, acting through the Administrative Agent, for all costs incurred,
losses suffered or payments made in connection with any Eurodollar Loans or any
part thereof which costs, losses or payments are a result of any future reserve,
special deposit or similar requirement against assets of, liabilities of,
deposits with or for the account of, or Loans by such Lender imposed on such
Lender, its foreign lending branch or the interbank eurodollar market by any
regulatory authority, central bank or other governmental authority, whether or
not having the force of law, including, without limitation, Regulation D.

(B) If as a result of (y) the introduction of or any change in or in the
interpretation or administration of any law or regulation after the date hereof
or (z) the compliance with any request made after the date hereof from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Loans, or issuing Letters of Credit or
acquiring or holding participations in Letters of Credit, for which such Lender
shall not have been reimbursed pursuant to the provisions of clause (A) above
(other than any such increase in costs resulting from Taxes, as to which
Sections 2.02(f)(i)-(ii) and 2.03 shall govern), then the Company shall from
time to time, upon demand by such Lender, acting through the Administrative
Agent, pay to such Lender additional amounts sufficient to indemnify such Lender
against the full amount of such increased cost.

(C) Any Lender claiming reimbursement or compensation under this
Section 2.02(f)(iv) shall make its demand on or before 45 days after the end of
each Interest Period during which any such cost is incurred, loss is suffered or
payment is made and shall provide the Administrative Agent, which in turn shall
provide the Company, with a written statement showing in reasonable detail the
calculation of the amount and basis of its request, which statement, subject to
Section 2.02(g), shall be conclusive absent manifest error; provided that in the
event any reimbursement or compensation demanded by a Lender under this
Section 2.02(f) is a result of reserves actually maintained pursuant to the
requirements imposed by Regulation D with respect to “Eurocurrency liabilities”
(as defined or within the meaning of such Regulation), such demand shall be
accompanied by a statement of such Lender in the form of Exhibit 2.02(f)(iv)
attached hereto, which statement shall be conclusive and binding on the Company,
subject to Section 2.02(g), except in the case of manifest error. No Lender may
request reimbursement or compensation under this Section 2.02(f)(iv) for any
period prior to the period for which demand has been made in accordance with the
foregoing sentence. In preparing any statement delivered under this
Section 2.02(f)(iv), such Lender may employ such assumptions and allocation of
costs and expenses as it shall in good faith deem reasonable and may be
determined by any reasonable averaging and attribution method. So long as any
notice requirement provided for herein has been satisfied, any decision by the
Administrative Agent or any Lender not to require payment of any interest, cost
or other amount payable under this Section 2.02(f)(iv), or to calculate any
amount payable by a particular method, on any occasion, shall in no way limit or
be deemed a waiver of the Administrative Agent’s or such Lender’s right to
require full payment of any interest, cost or other amount payable hereunder, or
to calculate any amount payable by another method, on any other or subsequent
occasion for a subsequent Interest Period.

 

19



--------------------------------------------------------------------------------

(v) If any Lender shall have determined in good faith that any applicable law,
rule, regulation or guideline regarding capital adequacy (each, a “Capital
Adequacy Pronouncement”) adopted after the date hereof, or any change after the
date hereof in any Capital Adequacy Pronouncement now or hereafter in effect, or
any change after the date hereof in the interpretation or administration of any
Capital Adequacy Pronouncement now or hereafter in effect by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Lending Office of
such Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) made after the date hereof of any such
governmental authority, central bank or comparable agency has the effect of
reducing the rate of return on such Lender’s capital or the capital of any
Person controlling such Lender as a consequence of its obligations hereunder to
a level below that which such Lender would have achieved as a consequence of its
obligations hereunder but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy) by an
amount deemed in good faith by such Lender to be material, then from time to
time, upon notice by the Lender requesting (through the Administrative Agent)
compensation, under this Section 2.02(f)(v) within 90 days after such Lender has
obtained knowledge of such event, the Company shall pay to the Administrative
Agent for the account of such Lender such additional amount or amounts as will
compensate such Lender for such reduction. Any such claim by a Lender for
compensation shall be made through the Administrative Agent and shall be
accompanied by a certificate signed by an officer of such Lender authorized to
so act on behalf of such Lender setting forth in reasonable detail the
calculation upon which such claim is based.

(vi) Notwithstanding the foregoing, in the event the Company is required to pay
to any Lender amounts pursuant to Section 2.02(f)(i)-(ii), 2.02(f)(iv)-(v) or
Section 2.03, the Company may give notice to such Lender (with copies to the
Administrative Agent) that it wishes to seek one or more assignees (which may be
one or more of the Lenders) to assume the Commitment of such Lender and to
purchase its outstanding Loans and participations in Letters of Credit and the
Administrative Agent will use its best efforts to assist the Company in
obtaining an assignee; provided that if more than one Lender requests that the
Company pay substantially and proportionately equal additional amounts under
Section 2.02(f) or Section 2.03 and the Company elects to seek an assignee to
assume the Commitments of any of such affected Lenders, the Company must seek an
assignee or assignees to assume the Commitments of all of such affected Lenders.
Each Lender requesting compensation pursuant to Section 2.02(f)(i),
Section 2.02(f)(ii), Section 2.02(f)(iv), Section 2.02(f)(v) or Section 2.03
agrees to sell its Commitment, its outstanding Loans and participations in
Letters of Credit and interest in this Agreement in accordance with
Section 13.07 to any such assignee for an amount equal to the sum of the
outstanding unpaid principal of and accrued interest on such Loans, plus all
other fees and amounts (including, without limitation, any compensation claimed
by such Lender under Section 2.02(e) or Section 2.03) due such Lender hereunder
calculated, in each case, to the date such Commitment, Loans and interest are
purchased. Upon such sale or prepayment, each such Lender shall have no further
Commitment or other obligation to the Company hereunder.

(vii) Any Lender claiming any amounts pursuant to this Section 2.02(f) or
Section 2.03 shall use its reasonable good faith efforts (consistent with its
internal policies and legal and regulatory restrictions) to avoid or minimize
the payment by the Company of any amounts under this Section 2.02(f) or
Section 2.03, including changing the jurisdiction of its Lending Office;
provided that no such change or action shall be required to be made or taken if,
in the reasonable judgment of such Lender, such change would be materially
disadvantageous to such Lender.

 

20



--------------------------------------------------------------------------------

(viii) The obligations of the Company under this Section 2.02(f) created in
accordance with this Section 2.02(f) shall survive the termination of the
Commitments and this Agreement.

(g) Calculation Errors. Each calculation by the Administrative Agent or any
Lender with respect to amounts owing or to be owing by the Company pursuant to
this Agreement or any Loan or Letter of Credit shall be conclusive except in the
case of error. In the event the Administrative Agent determines in good faith
within a reasonable time that any such error shall have occurred in connection
with the determination of the applicable interest rate for any Loan or Letter of
Credit which results in the Company paying either more or less than the amount
which would have been due and payable but for such error, then (i) any Lender
that received an overpayment shall promptly refund such overpayment to the
Company and (ii) if any Lender received an underpayment, the Company shall
promptly pay to such Lender the amount of such underpayment. In the event it is
determined within a reasonable time that any Lender, acting through the
Administrative Agent, has miscalculated any amount for which it has demanded
reimbursement or compensation from the Company in respect of amounts owing by
the Company other than interest which results in the Company paying more or less
than the amount which would have been due and payable but for such error, such
Lender or the Company, as the case may be, shall promptly refund or pay, as the
case may be, to the other the full amount of such overpayment or underpayment.
In the event it is determined within a reasonable time that the Company has
miscalculated the Commitment Fees due under Section 4.03, which results in the
Company paying more or less than the amount which would have been due and
payable but for such error, (x) any Lender that received an overpayment shall
promptly refund such overpayment to the Company and (y) if any Lender received
an underpayment, the Company shall promptly pay to such Lender the amount of
such underpayment. Any party making a request for payment pursuant to this
Section 2.02(g) shall provide with such request a statement in reasonable detail
showing the calculation of the amount requested.

Section 2.03 Setoff, Counterclaims and Taxes. All payments (whether of
principal, interest, fees, reimbursements or otherwise) under this Agreement
shall be made by the Company without setoff or counterclaim and shall be made
free and clear of and without deduction (except as specifically provided in
Section 2.04) for any Taxes now or hereafter imposed, other than for Excluded
Taxes. Except as specifically provided in Section 2.04, if the Company shall be
required by applicable law to deduct or withhold from any such payment any such
Taxes (other than Excluded Taxes), then the Company shall (i) notwithstanding
anything to the contrary in this Agreement, deduct or withhold an amount equal
to such Tax from the amounts payable under this Agreement, (ii) make such Tax
payment as so required to the relevant governmental authority in accordance with
applicable law, and (iii) provided that such Lender has complied with the
requirements of Section 2.04, pay to the Administrative Agent for the account of
such Lender, on the date of each such payment, such additional amount as may be
necessary in order that the net amount received by such Lender after such
deduction or withholding (including any deduction or withholding applicable to
additional amounts payable under this Section 2.03) shall equal the amount which
would have been received if such deduction or withholding were not required. The
Company shall confirm that all applicable Taxes (other than Excluded Taxes), if
any, imposed on this Agreement or transactions hereunder shall have been
properly and legally paid by it to the appropriate taxing authorities by sending
official Tax receipts or notarized copies of such receipts to the Administrative
Agent within 30 calendar days after payment of any applicable Tax, to the extent
such receipts are issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Administrative Agent. Upon request of any
Lender, the Administrative Agent shall forward to such Lender a copy of such
official receipt or a copy of such notarized copy of such receipt or other
written proof of payment.

 

21



--------------------------------------------------------------------------------

Section 2.04 Withholding Tax Exemption.

(a) To the extent not previously delivered, at least five Business Days prior to
the first date on which interest or fees are payable hereunder to the Lenders in
the case of each Lender that is listed on the signature pages of this Agreement,
and on the later of such date and the date of the assignment pursuant to
Section 13.07 pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Company (but only so long thereafter as such Lender remains lawfully able to
do so):

(i) each Lender that is a “United States person” that is not a “domestic”
corporation (as such terms are defined in Section 7701(a)(30) of the Code) shall
provide each of the Administrative Agent and the Company with an original
Internal Revenue Service Form W-9, or any successor or other form prescribed by
the Internal Revenue Service, properly completed and duly executed under
penalties of perjury; and

(ii) each Lender that is a Foreign Lender shall provide each of the
Administrative Agent and the Company with either:

(A) an original Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, properly completed and duly executed under penalties of perjury,
certifying that such Lender is exempt or entitled to a zero (0) rate of United
States withholding tax on payments pursuant to this Agreement, or

(B) a certificate, duly executed under penalties of perjury, that it is not
(I) a “bank” (within the meaning of Section 881(c)(3)(A)of the Code), (II) a
“ten-percent shareholder” (within the meaning of Section 871(h)(3)(B) of the
Code) of the Company, or (III) a “controlled foreign corporation” related to the
Company (within the meaning of Section 864(d)(4) of the Code), and an original
Internal Revenue Service Form W-8BEN or Form W-8IMY, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, properly
completed and duly executed under penalties of perjury, certifying that such
Lender is exempt from United States withholding tax on payments pursuant to this
Agreement.

(b) Each Lender shall deliver such new forms and documents prescribed by the
Internal Revenue Service upon the expiration or obsolescence of any previously
delivered forms or other documents referred to in Section 2.04(a), or after the
occurrence of any event requiring a change in the most recent forms or other
documents delivered by such Lender. Such Lender shall promptly provide written
notice to each of the Administrative Agent and the Company at any time it
determines that it is no longer in a position to provide any previously
delivered form or other document (or any other form of certification adopted by
the Internal Revenue Service for such purpose).

(c) In no event will any withholding by the Company on any interest payable to
any Lender as contemplated by this Section 2.04 give rise to a Default under
Section 10.01 with respect to payments of interest.

Section 2.05 Discretionary Revolving Loans.

(a) Each Lender may, in its sole discretion and on terms and conditions
satisfactory to it and the Company that are not inconsistent with the provisions
of this Agreement, make additional Loans to the Company under its Revolving
Commitment in Dollars on any one or more Business Days on

 

22



--------------------------------------------------------------------------------

or after the date hereof and prior to the Revolving Credit Termination Date
(“Discretionary Revolving Loans”), which Loans will be payable to the
appropriate Lender upon such terms and conditions; provided that the Company
will not permit to remain outstanding any Discretionary Revolving Loans from any
Lender, and no Lender will make any Discretionary Revolving Loans to the
Company, if the aggregate principal amount of the Discretionary Revolving Loans
and Conventional Revolving Loans payable to such Lender, together with such
Lender’s LC Exposure at such time, exceeds such Lender’s Revolving Commitment.
Should any Discretionary Revolving Loan be outstanding from any Lender on a date
on which a Conventional Revolving Borrowing is to be made, such Conventional
Revolving Borrowing shall be made available only if the Company has paid or
shall simultaneously with the making of such Conventional Revolving Loan, pay
such portions of Discretionary Revolving Loans (including, without limitation,
the payment of the amount of any losses payable pursuant to Section 2.02(e)
actually incurred by such Lender as a result of such prepayment) as shall be
necessary to make available a portion of each Lender’s Revolving Commitment at
least equal to such Lender’s share of such Conventional Revolving Borrowing. No
Discretionary Revolving Loan shall have a maturity, final payment date or
interest period that extends beyond the Revolving Credit Termination Date. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness to such Lender resulting from each
Discretionary Revolving Loan made by such Lender. The entries made in the
accounts maintained pursuant to this Section 2.05(a) shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Discretionary Revolving Loans in accordance with their terms. The Company
hereby unconditionally promises to pay to each Lender the then unpaid principal
amount of each Discretionary Revolving Loan made by such Lender on the earlier
of the Revolving Credit Termination Date and the date on which such principal
amount is due pursuant to the terms of such Discretionary Revolving Loan.

(b) Promptly upon written request of the Administrative Agent, each Lender will
certify in writing the Borrowing Date, principal amount and maturity date of any
Discretionary Revolving Loans made during any period for which the Commitment
Fee under Section 4.03 is to be calculated. The Company agrees to certify to the
Administrative Agent on or before each Quarterly Date the Borrowing Date,
principal amount, maturity date and lending Lender for all Discretionary
Revolving Loans made during any period for which the Commitment Fee under
Section 4.03 is to be calculated.

Section 2.06 [RESERVED]

Section 2.07 [RESERVED]

Section 2.08 Interest Election. (a) Each Conventional Revolving Borrowing
initially shall be of the type specified in the applicable notice of borrowing
and, in the case of a Conventional Revolving Borrowing consisting of Eurodollar
Loans shall have an initial Interest Period as specified in such notice.
Thereafter, the Company may elect to convert such Conventional Revolving
Borrowing to a different type or to continue such Conventional Revolving
Borrowing and, in the case of a Conventional Revolving Borrowing consisting of
Eurodollar Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Company may elect different options with respect to different
portions of the affected Conventional Revolving Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Conventional Revolving Borrowing, and the Loans comprising each
such portion shall be considered a separate Conventional Revolving Borrowing.
This Section 2.08 shall not apply to Discretionary Revolving Loans.

(b) To make an election pursuant to this Section 2.08 the Company shall notify
the Administrative Agent of such election by telephone by the time that a notice
of borrowing would be required under the applicable provisions of Section 2.01
if the Company were requesting the advancement

 

23



--------------------------------------------------------------------------------

of new funds of the same type resulting from such election to be made on the
effective date of such election. Each such telephonic election shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an Alternate Base Rate Loan, a
Federal Funds Rate Loan or a Eurodollar Loan; and

(iv) if the resulting Borrowing is a Eurodollar Loan, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Loan but does not
specify an Interest Period, or if the Company fails to deliver a timely Interest
Election Request with respect to such a Borrowing prior to the end of the
Interest Period applicable thereto, then, unless in the case of such failure to
deliver an Interest Rate Election the applicable Loans are repaid, the Company
shall be deemed to have selected the shortest possible Interest Period.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) Notwithstanding any contrary provision hereof, if an Event of Default exists
and the Administrative Agent, at the request of the Majority Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Loan may be converted to or continued as a Eurodollar Loan and
(ii) unless repaid, each Eurodollar Loan shall be converted, at the Company’s
option either to a Federal Funds Rate Loan or to an Alternate Base Rate Loan at
the end of the Interest Period applicable thereto. The foregoing is without
prejudice to the other rights and remedies available hereunder upon an Event of
Default.

Section 2.09 Obligations Several, Not Joint. The obligations of the Lenders
hereunder are several and not joint. The failure of any Lender to make the Loan
to be made by it as part of any borrowing shall not relieve any other Lender of
its obligation to make its Loan on the date of such borrowing, and no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any borrowing.

Section 2.10 Replacement of Lenders. If any Lender requests compensation under
Section 2.03, or if the Company is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.03, or if any Lender defaults in its obligation to fund Loans or issue
Letters of Credit hereunder, or as set forth in Section 2.13 if any

 

24



--------------------------------------------------------------------------------

Lender becomes a Declining Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 13.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee or the Company.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 2.11 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Lender, at any time and from time to time prior to the date five Business Days
prior to the Revolving Credit Termination Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Lender) to the applicable Issuing
Lender and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by any Issuing Lender, the Company
also shall submit a letter of credit application on the applicable Issuing
Lender’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000 and (ii) the aggregate outstanding principal amount of all Loans and
LC Exposure, shall not exceed the aggregate Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) close of business on the date that is five Business Days prior to
the Revolving Credit Termination Date and (ii) the first anniversary of the date
of the issuance (or the most recent extension or renewal) of such Letter of
Credit. It is understood that any Letter of Credit may provide for the renewal
thereof for additional periods, which shall in no event extend beyond the date
referred to in clause (i) above.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Lender or the Lenders, the applicable
Issuing Lender hereby grants to each Lender, and each such Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such

 

25



--------------------------------------------------------------------------------

Lender’s Applicable Revolver Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Lender, such
Lender’s Applicable Revolver Percentage of each LC Disbursement made by such
Issuing Lender and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason. Each such Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than (i) 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or (ii) if
such notice has not been received by the Company prior to 10:00 a.m., New York
City time, on the date that such LC Disbursement is made, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Company receives such notice; provided that, if such LC
Disbursement is not less than the minimum borrowing amount, the Company may,
subject to the conditions to borrowing set forth herein, request that such
payment be financed with an Alternate Base Rate Loan or Federal Funds Rate Loan
in an equivalent amount and, to the extent so financed, the Company’s obligation
to make such payment shall be discharged and replaced by the resulting Alternate
Base Rate Loan or Federal Funds Rate Loan. If the Company fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Revolver Percentage thereof. Promptly
following receipt of such notice, each such Lender shall pay to the
Administrative Agent its Applicable Revolver Percentage of the LC Disbursement
not reimbursed by the Company, in the same manner as provided in Section 2.01
with respect to Conventional Revolving Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of such
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender the amounts so received by it from such Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Lender or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Lender, then
to such Lenders and such Issuing Lender as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Lender for any LC Disbursement (other than the funding of Alternate Base Rate
Loans or Federal Funds Rate Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a

 

26



--------------------------------------------------------------------------------

right of setoff against, the Company’s obligations hereunder. Neither the
Administrative Agent, the Lenders, the Issuing Lenders, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that the foregoing shall not be construed to
excuse the applicable Issuing Lender from liability to the Company to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the extent permitted by applicable
law) suffered by the Company that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Lender (as finally determined by a court
of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Lender may, at its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Lender shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse the applicable Issuing Lender and the Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If an Issuing Lender shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, (i) at the Alternate
Base Rate until the date on which the Company is obligated to reimburse the
Issuing Lender for such LC Disbursement pursuant to Section 2.11(e), and (ii) at
the Default Rate thereafter. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Lender, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse any Issuing Lender shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of any Issuing Lender, Indemnity. Any Issuing Lender may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the applicable Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Lender. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender. From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the

 

27



--------------------------------------------------------------------------------

context shall require. After the replacement of any Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit. The Lenders
severally agree to indemnify each Issuing Lender (to the extent not reimbursed
by the Company), ratably according to the respective amounts of the LC Exposure
then held by each of them (or if no LC Exposure is at the time outstanding,
ratably according to the respective amount of their Revolving Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Issuing Lender in its capacity as such in any way relating to or arising out of
this Agreement, or any action taken or omitted by the Administrative Agent under
this Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Lender’s gross
negligence or willful misconduct.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in Sections 10.09, 10.10,
10.11 or 10.12. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Company
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Company under
this Agreement. If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three Business Days after all Events of Default have been cured or
waived.

Section 2.12 Evidence of Debt. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and the Company.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 13.07) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

28



--------------------------------------------------------------------------------

Section 2.13 Termination Date Extension. Effective on any anniversary of the
Closing Date (but on not more than two occasions), the Company, with the
approval of Majority Lenders, may extend the Revolving Credit Termination Date
with respect to consenting Lenders by one year (a “Termination Date Extension”).
No Lender will be obligated to provide or commit for any such Termination Date
Extension.

The Company, to effect such Termination Date Extension, shall provide written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders) not less than 30 days and not more than 120 days prior to any
anniversary of the Closing Date. Each Lender shall, by notice to the Company and
the Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Company whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Majority Lenders
shall have agreed to an extension request, then the Revolving Credit Termination
Date shall, as to the Consenting Lenders, be extended to the first anniversary
of the Revolving Credit Termination Date theretofore in effect. The decision to
agree or withhold agreement to any Revolving Credit Termination Date extension
shall be at the sole discretion of each Lender.

The Revolving Commitment of any Declining Lender shall terminate on the
Revolving Credit Termination Date in effect as to such Lender prior to giving
effect to any such extension (such Revolving Credit Termination Date being
called the “Existing Termination Date”). The principal amount of any outstanding
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the accounts of such
Declining Lenders hereunder, shall be due and payable on the Existing
Termination Date, and on the Existing Termination Date the Company shall also
make such other prepayments of its Loans as shall be required in order that,
after giving effect to the termination of the Revolving Commitments of, and all
payments to, Declining Lenders pursuant to this sentence, the aggregate
outstanding Loans and LC Exposure shall not exceed the total Revolving
Commitments. Notwithstanding the foregoing provisions of this paragraph, the
Company shall have the right, pursuant to Section 2.10, at any time prior to the
Existing Termination Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to a request for the extension of the
Revolving Credit Termination Date, and any such replacement Lender shall for all
purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Revolving Credit Termination Date pursuant to this Section 2.13
shall become effective unless (a) on the anniversary of the Closing Date that
immediately follows the date on which the Company delivers the applicable
request for extension of the Revolving Credit Termination Date, (i) the
representations and warranties contained in Article VI shall be true in all
material respects as though made on and as of the date of such anniversary
(except, in the case of any exhibit referred to in Article VI, to the extent
such exhibit expressly relates to a prior date) and (ii) no Default shall have
occurred and be continuing and (b) the Administrative Agent shall have received
an Officer’s Certificate to the effects set forth in clause (a) of this
sentence, dated such date.

 

29



--------------------------------------------------------------------------------

ARTICLE III.

OPTIONAL AND REQUIRED PREPAYMENTS;

INTEREST PAYMENT DATE AND COMMITMENT REDUCTION DATE PAYMENTS; OTHER

PAYMENTS

Section 3.01 Optional Prepayments. Loans may be prepaid in whole or from time to
time in part at the option of the Company on any Business Day, without premium
or penalty, notwithstanding that such Business Day is not an Interest Payment
Date; provided that:

(a) losses, if any, incurred by any Lender under Section 2.02(e) shall be
payable with respect to each such prepayment of any Eurodollar Loan;

(b) all partial prepayments shall be in an aggregate principal amount of at
least $2,000,000 and an integral multiple of $100,000;

(c) the Company shall give the Administrative Agent not less than one full
Business Day’s prior oral or written notice of each prepayment of any Eurodollar
Loans, or any portion thereof, and notice to the Administrative Agent not later
than 10:00 a.m. (New York, New York time) on the same day of the prepayment of
Federal Funds Rate Loans or Alternate Base Rate Loans, or any portion thereof,
proposed to be made pursuant to this Section 3.01, specifying the aggregate
principal amount to be prepaid and the prepayment date; provided that with
respect to each oral notice of a prepayment, the Company shall deliver promptly
to the Administrative Agent a confirmatory written notice of such proposed
prepayment; and

(d) so long as no Event of Default is continuing, prepayments may be allocated,
at the option of the Company, to (i) all outstanding Conventional Revolving
Loans for payment ratably to the holders thereof and (ii) any or all outstanding
Discretionary Revolving Loans.

The Administrative Agent shall promptly notify the affected Lenders of the
principal amount to be prepaid and the prepayment date. Notice of such
prepayment shall be irrevocable and having been given as aforesaid, the
principal amount specified in such notice, together with accrued and unpaid
interest thereon to the date of prepayment, shall become due and payable on such
prepayment date, and the provisions of Section 2.02(e) shall be applicable. The
Company shall have no optional right to prepay the principal amount of any Loan
(other than a Discretionary Revolving Loan) other than as provided in this
Section 3.01.

Section 3.02 Required Prepayments.

(a) If the Company shall reduce or terminate the respective Revolving
Commitments of the Lenders pursuant to Section 4.01, it will prepay to each
Lender on the effective date of any such reduction or termination:

(i) in the case of a reduction of the Revolving Commitments, that part of the
unpaid principal amount outstanding of the Conventional Revolving Loans and
Discretionary Revolving Loans held by such Lender that, when added to such
Lender’s LC Exposure, exceeds the amount of the Revolving Commitment of such
Lender immediately after such reduction, and

(ii) in the case of termination of the Revolving Commitments, the entire unpaid
principal amount of the Conventional Revolving Loans and Discretionary Revolving
Loans; together, in each case, with accrued and unpaid interest on the amount
being so prepaid and all other amounts accrued and owing under this Agreement on
such date.

 

30



--------------------------------------------------------------------------------

(b) If on any Borrowing Date the aggregate principal amount of Conventional
Revolving Loans, Discretionary Revolving Loans and LC Exposure outstanding to
any Lender shall exceed the Revolving Commitment of such Lender, the Company
shall promptly pay to such Lender an amount equal to such excess, together with
accrued and unpaid interest on the amount so prepaid and all other amounts
accrued and owing under this Agreement on such date.

(c) Notwithstanding the foregoing, in the event any prepayment required by
Section 3.02(a) or Section 3.02(b) with respect to any Conventional Revolving
Loan would become due on a date that is not an Interest Payment Date and as a
result thereof the Company would incur liabilities under Section 2.02(e), the
Company shall make such prepayment to the Administrative Agent on the due date;
provided that, if the Company so elects, interest shall continue to accrue on
any Loan so prepaid and shall be paid by the Company to the Administrative Agent
on the applicable Interest Payment Date. So long as no Default or Event of
Default shall have occurred and be continuing, the Administrative Agent shall
hold the proceeds of such prepayment for the benefit of the Lenders holding
outstanding Conventional Revolving Loans in an interest bearing account, until
such time as such proceeds can be applied towards payment of the Conventional
Revolving Loans in accordance with the provisions of this Agreement without
resulting in any liability of the Company under Section 2.02(e). All interest
which may accrue on such amounts so held in escrow shall be held by the
Administrative Agent for the benefit of the Company.

(d) All prepayments made pursuant to the provisions of this Section 3.02 shall
be applied, in the case of Conventional Revolving Loans, first, towards payment
of all Federal Funds Rate Loans and Alternate Base Rate Loans, as the Company
directs, and secondly, and subject to the provisions of Section 2.02(e), towards
payment of the appropriate amount of Eurodollar Loans, as the Company directs.
The Company shall have no right to reborrow any amount prepaid under
Section 3.02(a).

Section 3.03 Place, etc. of Payments and Prepayments. All payments and
prepayments made in accordance with the provisions of this Agreement (other than
with respect to Discretionary Revolving Loans) in respect of the Commitment Fees
and the Administrative Agent’s fee and of principal of and interest on the Loans
(other than Discretionary Revolving Loans) and of LC Disbursements and interest
thereon shall be made to the Administrative Agent in Dollars at its Principal
Office, in immediately available funds for the account of the Lenders. The
Administrative Agent will promptly distribute to the Lenders, in accordance with
each Lender’s Prepayment Pro Rata Share as to the Loans being paid or prepaid
(other than Discretionary Revolving Loans), in immediately available funds, the
amount of principal, interest, LC Disbursements, Commitment Fees and LC
Participation Fees received by the Administrative Agent for the account of such
Lenders; provided that if interest shall accrue on any Loan (other than
Discretionary Revolving Loans) at a rate different from the rate applicable to
any other such Loan, payment and distribution of interest shall be based on the
respective accrual rates applicable to such Loans. Any payment to the
Administrative Agent for the account of a Lender under this Agreement shall
constitute payment by the Company to such Lender of the amounts so paid to the
Administrative Agent, and any Loans (other than Discretionary Revolving Loans)
or portions thereof so paid shall not be considered outstanding for any purpose
after the date of such payment to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

ARTICLE IV.

REDUCTION OF COMMITMENTS; FEES

Section 4.01 Optional Reduction or Termination of Commitments. The Company may
at any time or from time to time reduce ratably in proportion to their
respective Revolving Commitments or terminate in whole, the respective
Commitments of the Lenders hereunder by giving not less than three full Business
Days’ prior written notice to such effect to the Administrative Agent; provided
that any partial reduction shall be in an aggregate amount of not less than
$2,000,000 and an integral multiple of $250,000; provided further that the
Revolving Commitments may not be reduced to an amount less than the aggregate
principal amount of Conventional Revolving Loans, Discretionary Revolving Loans
and LC Exposure outstanding at such time, unless simultaneously therewith the
Company shall make a prepayment in accordance with Section 3.02(a) hereof. The
Administrative Agent shall promptly notify each Lender of its proportionate
share of and of the date of each such reduction. After each such reduction, the
Commitment Fees owing to each Lender shall be calculated upon the Commitment of
such Lender as so reduced. In the event of acceleration of the maturity date of
any Loan (other than Discretionary Revolving Loans), the Commitments hereunder
of the Lenders shall thereupon automatically terminate without notice. Each such
reduction or any termination of the Commitments hereunder shall be irrevocable.

Section 4.02 Mandatory Termination of Commitments. The Revolving Commitments
shall automatically terminate on the Revolving Credit Termination Date and, in
the case of a Declining Lender, as provided in Section 2.13.

Section 4.03 Commitment Fees.

(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender, in Dollars, commitment fees (“Commitment Fees”), computed on a
daily basis of a year of 365 or 366 days, as the case may be, at a rate per
annum equal to the applicable Commitment Fee Rate from time to time in effect
from the Closing Date until the Revolving Credit Termination Date, on the daily
average unused amount of the Revolving Commitment of such Lender (taking into
account all Conventional Revolving Loans and Discretionary Revolving Loans of
such Lender outstanding on the dates covered by such calculation). Each such
Commitment Fee shall be payable on or before the 15th day following each
Quarterly Date and on the Revolving Credit Termination Date or on such earlier
date as the Commitment of such Lender shall terminate pursuant to the terms of
this Agreement.

(b) For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the LC Exposure of such Lender.

Section 4.04 LC Participation Fees. The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at the Margin Percentage used to determine the interest rate
applicable to Conventional Revolving Loans that are Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the date on which such Lender ceases
to have any Revolving Commitment or LC Exposure and (ii) to the Issuing Lenders
a fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon by the Company and the applicable Issuing Lender on the average
daily stated amount of the Letters of Credit issued by such Issuing Lender
during the period from and including the Closing Date to but excluding the date
on which there ceases to be any LC Exposure, as well as the applicable Issuing

 

32



--------------------------------------------------------------------------------

Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable on or before the fifteenth
day following each Quarterly Date and on the Revolving Credit Termination Date
or on such earlier date as the Revolving Commitments shall terminate pursuant to
the terms of this Agreement; and any such fees accruing after the date on which
the Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Lenders pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

Section 4.05 Administrative Agent’s Fee. Until payment in full of the Loans and
termination of the Commitments, the Company agrees to pay to the Administrative
Agent, for its own account, the annual administration fee provided for in the
fee letter executed by them.

ARTICLE V.

APPLICATION OF PROCEEDS

The Company agrees that the proceeds of the Conventional Revolving Loans and
Discretionary Revolving Loans and Letters of Credit shall be used to retire and
repay the Company’s existing credit facilities and thereafter may be used for
any general corporate purposes.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants that:

Section 6.01 Organization; Qualification; Subsidiaries. The Company and each
Subsidiary (i) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, (ii) has the
corporate or organizational power to own its properties and to carry on its
business as now conducted, and (iii) is duly qualified to do business and is in
good standing in every jurisdiction where failure to be duly qualified would
have a Material Adverse Effect. Attached hereto as Exhibit 6.01 is a list
setting forth, as of the date of this Agreement, the name of each Unrestricted
Subsidiary. All shares of capital stock of Restricted Subsidiaries owned by the
Company or any Restricted Subsidiary are owned thereby free and clear of all
Liens other than Permitted Liens.

Section 6.02 Financial Statements. The Company has furnished (either in hard
copy or electronically) each Lender with the consolidated financial statements
for the Company and its Subsidiaries as at and for its fiscal year ended
December 31, 2005, accompanied by the opinion of Deloitte & Touche, and
quarterly consolidated financial statements as at and for the period ended
March 31, 2006. Such statements have been prepared in conformity with GAAP
consistently applied throughout the period involved, except as may be explained
in such opinion and except, in the case of interim statements, for year-end
audit adjustments and the absence of footnotes. Such statements fairly present
in all material respects the financial condition of the Company and its
Subsidiaries on a consolidated basis and the results of its and their operations
as at the dates and for the periods indicated. There has been no material
adverse change in the financial condition or the business or properties of the
Company and its Restricted Subsidiaries on a consolidated basis since
December 31, 2005.

Section 6.03 Actions Pending. Except as disclosed in Exhibit 6.03 attached
hereto, there is no action, suit or proceeding pending or, to the knowledge of
the Company, threatened against the Company or any Subsidiary before any court
or administrative agency or other governmental authority which would reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

33



--------------------------------------------------------------------------------

Section 6.04 Default. Neither the Company nor any Subsidiary is (i) in default
under the provisions of any instrument evidencing any Debt or any other
liability, contingent or otherwise, or of any agreement relating thereto or
(ii) in default under or in violation of any order, writ, injunction or decree
of any court, or in default under or in violation of any order, regulation or
demand of any governmental instrumentality, other than for such defaults or
violations under clauses (i) and (ii) above which taken in the aggregate do not
have a Material Adverse Effect.

Section 6.05 Title to Assets. Except as would not have a Material Adverse
Effect, the Company and each Restricted Subsidiary have good and marketable
title to their respective assets, subject to no Liens except Permitted Liens.

Section 6.06 Payment of Taxes. The Company and each Subsidiary have filed all
Federal and material state income and franchise tax returns, or extensions
therefor, which, to the knowledge of the officers thereof, are required to be
filed and have paid all material taxes shown on said returns and all material
assessments which are due (other than those the amount or validity of which are
currently being contested in good faith by appropriate proceedings). The Company
and its officers know of no claims by any governmental authority for any unpaid
taxes which claims in the aggregate would reasonably be expected to have a
Material Adverse Effect.

Section 6.07 Conflicting or Adverse Agreements or Restrictions. Neither the
Company nor any Subsidiary is a party to any contract or agreement or subject to
any restriction which has a Material Adverse Effect. Neither the execution nor
delivery of this Agreement nor compliance with the terms and provisions hereof
or of any instruments required hereby will be contrary to the provisions of, or
constitute a default under, (i) the charter or by-laws of the Company or any
Subsidiary or (ii) any law or any regulation, order, writ, injunction or decree
of any court or governmental authority or any material agreement to which the
Company or any Subsidiary is a party or by which it is bound or to which it is
subject, except for such noncompliance or defaults referred to in this
clause (ii) which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 6.08 Purpose of Loans. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. This Agreement
and the transactions contemplated hereby comply in all respects with
Regulations U, T and X of the Board of Governors of the Federal Reserve System.
Neither the Company nor any agent acting on its behalf has taken any action
which might cause this Agreement to violate Regulations U, T or X or to violate
the Securities Exchange Act of 1934, in each case as in effect now or as the
same may hereafter be in effect on the date of any Loan.

Section 6.09 Authority; Validity; Enforceability. The Company has the corporate
power and authority to make and carry out this Agreement and the transactions
contemplated herein, to make the borrowings provided for herein and to perform
its obligations hereunder; and all such action has been duly authorized by all
necessary corporate proceedings on its part. This Agreement has been duly and
validly executed and delivered by the Company and constitutes a valid and
legally binding agreement of the Company, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights and general principles of equity.

Section 6.10 Consents or Approvals. No material order, consent, approval,
license, authorization or validation of any governmental authority and no
material registration or filing with or

 

34



--------------------------------------------------------------------------------

notice to any governmental authority is necessary to authorize or permit, or is
required in connection with, the execution and delivery of this Agreement, the
making of borrowings pursuant hereto or the performance of the obligations of
the Company hereunder.

Section 6.11 Compliance with Law and Contractual Obligations. Neither the
Company nor any of its Subsidiaries is in violation of any Federal, state or
local laws or orders affecting the Company or any Subsidiary or any of their
businesses and operations which taken alone or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary (i) has failed to obtain any license, permit, franchise,
consent or authorization of any governmental authority or (ii) is in
non-compliance with any contractual obligation, in each case necessary to the
ownership of its properties or the operation of its business, which failure or
non-compliance would reasonably be expected to have a Material Adverse Effect.

Section 6.12 ERISA. The Company and its Subsidiaries are in compliance in all
material respects with the applicable provisions of ERISA. Neither the Company
nor any Subsidiary, taken individually or in the aggregate, is obligated to pay
any material accumulated funding deficiency within the meaning of ERISA or
Section 4971 of the Internal Revenue Code of 1986, as amended, or is obligated
to pay any material liability to the Pension Benefit Guaranty Corporation
established under ERISA, or any successor thereto under ERISA (the “PBGC”)
(other than the payment of premiums to the PBGC as required by ERISA), in
connection with any Plan.

Section 6.13 Investment Company Act. Neither the Company nor any Subsidiary
(i) is an investment company as that term is defined in the Investment Company
Act of 1940, as amended, (ii) directly or indirectly controls or is controlled
by a company which is an investment company as that term is defined in the
Investment Company Act of 1940, as amended, or (iii) is otherwise subject to
regulation under the Investment Company Act of 1940, as amended.

Section 6.14 Disclosure. All material information furnished by or on behalf of
the Company in writing to the Administrative Agent or any Lender pursuant to the
terms of this Agreement after the date hereof and concerning the historical
operations of the Company, will not, when made, include any untrue statement of
a fact that, individually or in the aggregate with any other such untrue
statement, has a Material Adverse Effect.

ARTICLE VII.

CONDITIONS

Section 7.01 Conditions Precedent to the Initial Extension of Credit. The
obligation of the Lenders to fund the initial Borrowing is subject to
satisfaction of the following conditions on or before the Closing Date:

(a) The Administrative Agent shall have received on behalf of the Lenders from
Counsel for the Company their opinion in the form attached hereto as Exhibit
7.01(a), with such changes therein as may be agreed upon by the Company and the
Administrative Agent.

(b) The Administrative Agent shall have received on behalf of the Lenders an
Officer’s Certificate substantially in the form attached hereto as Exhibit
7.01(b).

(c) The Administrative Agent and Arrangers shall have received all fees and
other amounts payable in connection with this Agreement on or prior to the date
hereof, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

35



--------------------------------------------------------------------------------

(d) The Existing Credit Agreement shall have been, or shall simultaneously be,
terminated and all amounts outstanding thereunder paid in full.

(e) The Company shall have delivered to the Administrative Agent and each Lender
such other documentation as the Administrative Agent may reasonably request.

Following the satisfaction of the conditions set forth in this Section 7.01, the
Administrative Agent shall inform the Company and the Lenders in writing
thereof.

Section 7.02 Conditions Precedent to Each Extension of Credit. The obligation of
the Lenders to fund each Borrowing (including, without limitation, the initial
Borrowings) or any borrowing of Discretionary Revolving Loans and of the Issuing
Lenders to issue, amend, renew or extend Letters of Credit (but, in the case of
any amendment, only if such amendment has the effect of increasing the LC
Exposure of any Lender holding Revolving Commitments or extending the maturity
of the applicable Letter of Credit) is subject to satisfaction of the following
additional conditions (in the case of a Discretionary Revolving Loan, unless
otherwise agreed by the relevant Lender):

(a) The Administrative Agent shall have received by telecopy or otherwise, the
Notice of Conventional Revolving Borrowing required by Section 2.01(c) or notice
of issuance, amendment, renewal or extension required by Section 2.11(b), or the
Company and the relevant Lender shall have agreed on terms and conditions for
such Discretionary Revolving Loan satisfactory to such Lender and the Company
that are not inconsistent with the provisions of this Agreement.

(b) After giving effect to such extension of credit, and to the application of
the proceeds (if any) thereof, the representations and warranties contained in
Article VI, other than the representations and warranties made by the Company in
the last sentence of Section 6.02 and Sections 6.03 and 6.04, shall be true in
all material respects on and as of the particular date of extension of credit as
though made on and as of such date (except, in the case of any exhibit referred
to in Article VI, to the extent such exhibit expressly relates to a prior date)
and each such extension of credit shall be deemed to constitute a representation
and warranty by the Company on the applicable date (except, in the case of any
exhibit referred to in Article VI, to the extent such exhibit expressly relates
to an earlier date) as to the matters set forth in Article VI (other than the
representations and warranties made by the Company in the last sentence of
Section 6.02 and in Sections 6.03 and 6.04).

(c) No Default shall have occurred and be continuing or shall occur after giving
effect to such extension of credit and the application of the proceeds (if any)
thereof, and each such extension of credit shall be deemed to constitute a
representation and warranty by the Company on the applicable date to such
effect.

(d) After giving effect to such extension of credit, and the application of the
proceeds (if any) thereof, the sum of the aggregate outstanding principal amount
of Conventional Revolving Loans, Discretionary Revolving Loans and the aggregate
LC Exposure shall not exceed the Revolving Commitments. Each such extension of
credit shall be deemed to constitute a representation and warranty by the
Company on the applicable date to such effect.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII.

AFFIRMATIVE COVENANTS

The Company covenants and agrees that, so long as the Company may borrow
hereunder and until payment in full of the Loans (including any Discretionary
Revolving Loan, unless otherwise agreed by the Lender making such Loan) and
until all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company will:

Section 8.01 Certain Financial Covenants.

Maintain at all times:

(a) a Leverage Ratio of not more than 5.0 to 1.0

and

(b) a ratio of Consolidated Operating Cash Flow to Consolidated Interest Expense
of not less than 2.0 to 1.0; provided that compliance with this Section 8.01(b)
will not be required if and so long as the Index Debt of the Company is rated
Baa2 (stable or positive) or better by Moody’s and BBB (stable or positive) or
better by S&P.

Section 8.02 Financial Statements and Information. Deliver to each of the
Lenders (either in hard copy or electronically):

(a) as soon as available, and in any event within 90 days, after the end of each
fiscal year (i) a copy of the consolidated annual audited financial statements
of the Company and its Subsidiaries for such fiscal year containing a balance
sheet, an income statement, a statement of shareholders’ equity and a
consolidated statement of cash flows, all in reasonable detail, together with
the unqualified opinion of Deloitte & Touche or another independent certified
public accountant of recognized national standing, that such statements have
been prepared in accordance with GAAP, consistently applied, except as may be
explained in such opinion, and fairly present in all material respects the
financial condition of the Company and its Subsidiaries on a consolidated basis
and the results of its and their operations as at the dates and for the periods
indicated and (ii) a copy of the reconciliation sheet, certified by a financial
officer of the Company, setting forth the adjustments required to the
consolidated audited financial statements of the Company and its Subsidiaries
referred to above in this paragraph (a) in order to arrive at the consolidated
financial statements of the Company and its Restricted Subsidiaries;

(b) as soon as available, and in any event within 60 days, after the end of each
of the first three quarterly accounting periods in each fiscal year (i) a copy
of the consolidated unaudited financial statements of the Company and its
Subsidiaries as at the end of such quarter and for the period then ended,
containing a balance sheet, an income statement, a statement of shareholders’
equity and a consolidated statement of cash flows, all in reasonable detail and
certified by a financial officer of the Company to have been prepared in
accordance with GAAP, consistently applied, except as may be explained in such
certificate and except, in the case of interim statements, for year end audit
adjustments and the absence of footnotes, and as fairly presenting in all
material respects the financial condition of the Company and its Subsidiaries on
a consolidated basis and the results of its and their operations as at the dates
and for the periods indicated and (ii) a copy of the reconciliation sheet,
certified by the Company, setting forth the adjustments required to the
consolidated quarterly financial statements of the Company and its Subsidiaries
referred to above in this paragraph (b) in order to arrive at the consolidated
financial statements of the Company and its Restricted Subsidiaries;

 

37



--------------------------------------------------------------------------------

(c) promptly after the filing thereof, copies of all statements and reports
filed with the Securities and Exchange Commission, other than Form S-8
registration statements and other reports relating to employee benefit plans,
supplements to registration statements relating solely to the pricing of
securities offerings for which registration statements were previously filed and
Forms D;

(d) promptly, and in any case within five Business Days, after any officer of
the Company obtains knowledge that an Event of Default or Default has occurred,
an Officer’s Certificate specifying the nature of such Event of Default or
Default, the period of existence thereof, and what action the Company has taken
and proposes to take with respect thereto; and

(e) promptly after request, such additional financial or other information as
the Administrative Agent or any Lender acting through the Administrative Agent
may reasonably request from time to time.

All financial statements specified in clauses (a) and (b) above shall be
furnished with comparative consolidated figures for the corresponding period in
the preceding year. Together with each delivery of financial statements required
by clauses (a) and (b) above, the Company will deliver to each Lender (i) such
schedules, computations and other information as may be required to demonstrate
that the Company is in compliance with its covenants in Sections 8.01, 9.01(j),
9.03, 9.05 and 9.06 or reflecting any noncompliance therewith as at the
applicable date, and (ii) an Officer’s Certificate stating that, to the
knowledge of such officer, there exists no Default or Event of Default or if, to
the knowledge of such officer any such Default or Event of Default exists,
stating the nature thereof, the period of existence thereof, and what action the
Company has taken and proposes to take with respect thereto. Each Lender is
authorized to deliver a copy of any financial statement delivered to it to any
regulatory body having jurisdiction over it and to any other Person as may be
required by applicable law, rules and regulations.

Financial statements required to be delivered pursuant to Section 8.02(a)(i) or
(b)(i) or statements and reports required to be delivered pursuant to
Section 8.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
on which notice is received by the Administrative Agent that such information
has been posted on the Company’s website on the Internet at www.coxradio.com, at
sec.gov/edgar/searchdgar/webusers.htm or at another website identified in such
notice and accessible by the Lenders without charge (except in the case of
statements of beneficial ownership of securities on Form 3, 4, or 5 which shall
be deemed to have been delivered when so posted regardless of whether such
notice is received). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Section 8.03 Existence; Compliance with Laws; Licenses, Franchises, Agreements
and Other Obligations. Maintain its corporate existence, comply and cause its
Subsidiaries to comply, in all respects material to the financial condition,
business and properties of the Company and its Restricted Subsidiaries on a
consolidated basis, with all applicable laws, regulations, licenses, permits,
privileges, franchises and agreements and pay and cause its Subsidiaries to pay
all Taxes, assessments, governmental charges and other obligations which if
unpaid might become a Lien (other than a Permitted Lien) against the Property of
the Company or a Restricted Subsidiary, except obligations being contested in
good faith by appropriate proceedings.

 

38



--------------------------------------------------------------------------------

Section 8.04 Notice of Litigation and Other Matters. Promptly notify the
Administrative Agent in writing of (i) any action, suit or proceeding pending or
to the knowledge of the Company threatened, before any governmental authority
(including, without limitation, any bankruptcy or similar proceeding by or
against the Company or any Subsidiary) which, in the view of the Company, would
reasonably be expected to have a Material Adverse Effect, (ii) the failure of
any Unrestricted Subsidiary to pay when due (after giving effect to any grace
period permitted from time to time) any Debt of such Unrestricted Subsidiary,
the outstanding amount of which exceeds, singularly or in the aggregate,
$50,000,000, or the holder of such Debt declares, or may declare, such Debt due
prior to its stated maturity because of the occurrence of a default or other
event thereunder or with respect thereto, if such failure, declaration or right
to declare would reasonably be expected to have a Material Adverse Effect,
(iii) any revocation, suspension or expiration (other than expiration at
maturity in accordance with their terms) of Federal Communications Commission
licenses or operating franchises which revocation, suspension or expiration
would reasonably be expected to have a Material Adverse Effect and (iv) the
designation by the Company of a Subsidiary as an Unrestricted Subsidiary
pursuant to the terms hereof, which notice shall (A) set forth the calculations
evidencing compliance with Section 8.01 after giving effect to such designation,
determined in accordance with the most recent financial statements delivered to
the Lenders pursuant to Section 6.02 or Section 8.02, as the case may be, and
(B) be deemed to be a representation and warranty of the Company that at the
time of such designation and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing. Promptly after the receipt by the
Administrative Agent of any notice provided for in this Section 8.04, the
Administrative Agent will provide the Lenders with a copy of such notice.

Section 8.05 Books and Records. Maintain, and cause its Subsidiaries to
maintain, proper books of record and account in accordance with GAAP and in
accordance, in all material respects, with applicable corporate, securities and
financial reporting laws.

Section 8.06 Inspection of Property and Records. Permit any Person designated in
writing by the Administrative Agent or any Lender acting through the
Administrative Agent (i) to visit and inspect any of the properties of the
Company and any Restricted Subsidiary and discuss its and their respective
affairs and finances with its and their respective principal officers and to
inspect any of the corporate books and financial records of the Company and any
Restricted Subsidiary and (ii) from and after the occurrence of an Event of
Default, to make copies of and abstracts from the books and records of account
of the Company and its Restricted Subsidiaries, in each case all upon reasonable
prior notice and at such times as the Administrative Agent or any Lender acting
through the Administrative Agent may reasonably request. Notwithstanding
Section 13.01, but without prejudice to any other provision contained herein,
unless any such visit or inspection is conducted after the occurrence and during
the continuance of a Default or an Event of Default, the Company shall not be
required to pay any costs or expenses incurred by the Administrative Agent, any
Lender or any other Person in connection with any such visit or inspection.

Section 8.07 Maintenance of Property; Insurance. Except as would not reasonably
be expected to have a Material Adverse Effect, cause its Property and the
Property of its Subsidiaries to be maintained, preserved and protected and kept
in good repair, working order and condition and maintain, and cause its
Subsidiaries to maintain, insurance with responsible companies in such amounts
and against such risks as is reasonably deemed appropriate by the Company.

Section 8.08 ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect, comply with the applicable provisions of ERISA and
furnish to the Administrative Agent (i) as soon as possible, and in any event
within 30 days after the Company or a duly appointed administrator of a Plan
knows that any “reportable event” (as such term is defined in Section 4043 of
ERISA), other than a reportable event for which the notice requirement has been
waived by the PBGC

 

39



--------------------------------------------------------------------------------

under Sections 4043.22, 4043.23, 4043.27 through 4043.32 (inclusive) and 4043.34
of the PBGC regulations) with respect to any Plan has occurred, a statement of
the chief financial officer of the Company setting forth details as to such
reportable event and the action which the Company proposes to take with respect
thereto, together with a copy of any notice of such reportable event given to
the PBGC (provided that if such notice has not been submitted to the PBGC as of
the date of the required notice to the Administrative Agent under this
Section 8.08, a copy of such notice to the PBGC shall be provided to the
Administrative Agent as of the date provided to the PBGC) and (ii) promptly
after receipt thereof, a copy of any notice the Company, any Subsidiary or any
member of the controlled group of corporations may receive from the PBGC
relating to the intention of the PBGC to terminate any Plan.

ARTICLE IX.

NEGATIVE COVENANTS

The Company covenants and agrees that, so long as the Company may borrow
hereunder and until payment in full of the Loans (including any Discretionary
Revolving Loan, unless otherwise agreed by the Lender making such Loan), and
until all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed:

Section 9.01 Liens. The Company will not and will not permit any Restricted
Subsidiary to create or permit to exist any Lien upon any of its assets, whether
now owned or hereafter acquired, or assign or otherwise convey any right to
receive income, except

(a) Liens for Taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;

(b) other Liens incidental to the conduct of its business or the ownership of
its assets which were not incurred in connection with the borrowing of money,
and which do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

(c) Liens on assets of a Restricted Subsidiary to secure obligations of such
Restricted Subsidiary to the Company or a Wholly Owned Restricted Subsidiary;

(d) (i) Liens existing on the date hereof which are described in Exhibit 9.01(d)
attached hereto or which secure Debt reflected in the consolidated financial
statements of the Company referred to in Section 6.02 and (ii) Liens on Property
that were existing at the time of the acquisition thereof by the Company or any
Restricted Subsidiary or placed thereon to secure a portion of the purchase
price thereof;

(e) Liens on Property acquired after the date hereof, existing at the time of
acquisition thereof by the Company or any Restricted Subsidiary or placed
thereon within one year of such acquisition to secure a portion of the purchase
price thereof; provided that no such Lien may encumber or cover any other
Property of such Restricted Subsidiary, of the Company or of any other
Restricted Subsidiary;

(f) Liens on the stock of Unrestricted Subsidiaries;

 

40



--------------------------------------------------------------------------------

(g) to the extent not covered by clause (b) above, Liens of attachment,
judgments or awards in respect of which adequate reserves have been established
in accordance with GAAP and which do not constitute an Event of Default;

(h) Liens securing interest rate and currency hedging arrangements in a notional
amount which, when taken together with the notional amounts of all other
outstanding hedging arrangements secured in accordance with this clause (h),
does not at the time incurred exceed $100,000,000, so long as (i) the related
Debt is permitted to be incurred in accordance with the terms hereof and
(ii) such arrangements are entered into by the Company or any Subsidiary solely
for risk management purposes;

(i) Liens on property subject to sale and leaseback transactions, and any
renewals or extensions thereof, so long as the Debt secured thereby does not
exceed $50,000,000 in the aggregate at any one time; and

(j) other Liens on Property of the Company and its Restricted Subsidiaries
having an aggregate value of not more than the greater of $100,000,000 or 15% of
Consolidated Net Worth as of the end of each fiscal quarter.

Section 9.02 Merger; Consolidation; Disposition of Assets. The Company will not
merge or consolidate with any other corporation or sell or dispose of all or
substantially all of its assets unless the Company shall be the continuing or
surviving corporation and both before and after giving effect to such merger or
consolidation no Default or Event of Default shall exist; provided that nothing
in this Section 9.02 shall be construed to prohibit the Company from
reincorporating in another U.S. jurisdiction or changing its form of
organization within the United States, if such reincorporation or change would
not reasonably be expected to be materially adverse to the Lenders. The Company
will not and will not permit any Restricted Subsidiary to sell, lease or
transfer or otherwise dispose of (whether in one transaction or a series of
transactions), its assets that are material to the business, operations or
financial condition of the Company and its Restricted Subsidiaries, taken as a
whole, other than inventory in the ordinary course of business and stock of
Unrestricted Subsidiaries, unless both before and after giving effect to such
disposition no Default or Event of Default shall exist.

Section 9.03 Restricted Payments. The Company will not, and will not permit any
Restricted Subsidiary to, pay or declare any dividend (exclusive of stock
dividends and cash dividends paid by the Subsidiaries to the Company or to
Restricted Subsidiaries) or redeem or acquire, directly or indirectly, any of
the stock of the Company or such Subsidiary (other than, in the case of a
Subsidiary, stock held directly or indirectly by the Company) or any warrant or
option to purchase any of such stock (any of the foregoing, a “Restricted
Payment”) in excess of $50,000,000 in aggregate Restricted Payments in any
calendar year, if (a) the Leverage Ratio would have exceeded 5.0 to 1.0 as of
the end of the four fiscal quarter period most recently ended on a pro forma
basis as if such Restricted Payment had occurred and all Consolidated Debt
incurred in connection therewith had been incurred on the last day of such four
fiscal quarter period, or (b) the Company is not in compliance with its
obligations under clauses (a) and (b) (and the related provisions of the second
to last paragraph) of Section 8.02. Notwithstanding the foregoing, there shall
not be included in the foregoing limitations or computations (A) exchanges of
stock for other stock, (B) retirements of stock out of the proceeds of the sale
of other stock after the date hereof, (C) net acquisitions after giving effect
to stock issuances to employees by the Company of its stock from certain
employees of the Company pursuant to the Company’s stock repurchase agreements
in an aggregate amount not to exceed $10,000,000 in any one calendar year, or
(D) purchases or other acquisitions in arm’s-length transactions of the capital
stock of any Subsidiary not Wholly Owned by the Company from stockholders of
such Subsidiary that are not members of the Cox Family.

 

41



--------------------------------------------------------------------------------

Section 9.04 Limitation on Margin Stock. The Company will not and will not
permit any Subsidiary to own or acquire Margin Stock such that at any time any
extension of credit under this Agreement shall be in violation of Regulation U
of the Federal Reserve System.

Section 9.05 Loans and Advances to and Investments in Unrestricted Subsidiaries.
The Company will not and will not permit any Restricted Subsidiary to make any
loan or advance to, or any capital contribution to or other investment in (any
of the foregoing, an “Investment”) any Unrestricted Subsidiary, if at the time
of such Investment, and after giving effect thereto, (a) the Leverage Ratio
would have exceeded 5.0 to 1.0 as of the end of the four fiscal quarter period
most recently ended on a pro forma basis as if such Investment had occurred on
the first day of such four fiscal quarter period, unless such Investment is on
terms which are no less favorable to the Company or Restricted Subsidiary, as
the case may be, than would obtain in a comparable arm’s-length transaction with
an unaffiliated Person, or (b) a Default or Event of Default shall have occurred
and be continuing; provided that so long as no Event of Default shall have
occurred and be continuing, the Company and its Restricted Subsidiaries may
(i) make Investments in an aggregate amount not to exceed $50,000,000 per
calendar year and (ii) continue to make Investments consisting of obligations of
Unrestricted Subsidiaries to the Company and its Restricted Subsidiaries arising
in the ordinary course of business as a result of short-term advances and/or
pooling of cash in connection with cash management programs.

Section 9.06 Subsidiary Debt. The Company will not permit any Restricted
Subsidiary to create, incur or suffer to exist any Debt except:

(a) Debt outstanding on the date hereof which is reflected in the consolidated
financial statements of the Company referred to in Section 6.02; and

(b) additional Debt in an amount which, when taken together with all other
outstanding Debt incurred in reliance on this clause (b) and, without
duplication, all outstanding Debt of the Company and its Restricted Subsidiaries
secured by Liens incurred in reliance on Section 9.01(j), does not at the time
it is incurred exceed the greater of $100,000,000 or 15% of Consolidated Net
Worth.

For the purposes of this Section 9.06, liabilities in respect of Hybrid Equity
Securities, issued by a Restricted Subsidiary that is a special purpose entity
which was formed for the purpose of issuing Hybrid Equity Securities and which
has no other business or operating assets, for amounts reflecting the Hybrid
Equity Attribution (if any) allocable to such Hybrid Equity Securities will not
be counted as Debt of such Restricted Subsidiary.

Section 9.07 Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, directly or indirectly enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any Affiliate of the Company other than (a) with the Company or
one or more Restricted Subsidiaries, (b) transactions that are otherwise
permitted by Section 9.03, (c) transactions with one or more Unrestricted
Subsidiaries that are otherwise permitted by Section 9.05, (d) transactions on
terms and conditions substantially as favorable to the Company or such
Restricted Subsidiary, taken as a whole, as would be obtainable by the Company
or such Restricted Subsidiary at the time in comparable arm’s length
transactions with Persons other than Affiliates of the Company, (e) transactions
involving the Company and its Restricted Subsidiaries exclusively, (f) cash
management arrangements in the normal course of business, (g) any executive or
employee incentive or compensation plan, contract or other arrangement
(including any loans or extensions of credit in connection therewith) if such
plan, contract or arrangement is approved either by the stockholders of the
Company (in accordance with such voting requirements as may be applicable) or by
the Board of Directors (or similar governing body) of the Company (or any
committee thereof) by

 

42



--------------------------------------------------------------------------------

unanimous consent or at a meeting at which a quorum of disinterested directors
is present or by any person designated by such Board of Directors (or similar
governing body) or committee thereof by unanimous consent or at such a meeting
to approve such agreements on behalf of the Company, (h) any tax sharing
agreement with the Company’s Affiliates; provided that any such tax sharing
agreement shall apportion tax liabilities between or among the parties based on
factors customarily used in similar agreements to determine such apportionment,
and (i) transactions having a value, in the aggregate for all such transactions
in any fiscal year, not greater than $25,000,000.

ARTICLE X.

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing, then the
Administrative Agent may, with the consent of the Majority Lenders, and shall,
upon the direction of the Majority Lenders, upon notice to the Company
(i) terminate the Commitments and the obligation of the Issuing Lenders to issue
any Letter of Credit and declare all Loans then outstanding hereunder (together
with all interest accrued and unpaid thereon and all other amounts owing or
payable hereunder) to be immediately due and payable, and thereupon the
Commitments shall immediately be terminated and all Loans (together with such
interest and other amounts) shall become and be immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice of any kind to the Company, all of which are hereby expressly waived;
provided that, in the case of an event described in Sections 10.09 through
10.12, inclusive, with respect to the Company, the Commitments and the
obligation of the Issuing Lenders to issue Letters of Credit shall automatically
terminate and all Loans then outstanding hereunder (together with such interest
and other amounts) shall automatically become immediately due and payable
without any required action or notice by the Administrative Agent or Lenders and
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind to the Company, all of which are hereby
expressly waived:

Section 10.01 Failure to Pay Principal or Interest. The Company does not pay or
prepay any principal of any Loan or any LC Disbursement within five days after
the date due or the Company does not pay or prepay any interest on any Loan or
any LC Disbursement (i) on or before five days after actual receipt of oral or
written notice from the Administrative Agent as to the amount of interest due,
but in no event shall the Company be required to pay or prepay any such interest
prior to the date due, or (ii) within 10 days after the due date thereof if no
notice is actually received by the Company from the Administrative Agent with
respect to the amount of interest due; or

Section 10.02 Failure to Pay Other Sums. The Company does not pay any sums
(other than payments of principal and interest on the Loans or of LC
Disbursements or interest thereon, in each case covered by Section 10.01)
payable to the Administrative Agent or any Lender under the terms of this
Agreement (including, without limitation, amounts due and payable under
Section 3.02(a)) within 10 days after the date due (or, in the case of the
Commitment Fees or LC Participation Fees payable to the Administrative Agent for
the account of each Lender pursuant to Section 4.03 or 4.04, 10 days after
written notice of nonpayment has been received by the Company from the
Administrative Agent or any Lender); or

Section 10.03 Failure to Pay or Acceleration of Other Debt. (i) The Company or
any Restricted Subsidiary does not pay when due any other Debt of the Company or
any Restricted Subsidiary, the outstanding amount of which exceeds, singularly
or in the aggregate, $25,000,000, in respect of which any applicable grace
period has expired, provided that a default under other Debt of the Company or
any Restricted Subsidiary as described in this clause (i) shall not constitute
an Event of Default under this Agreement if such default is the result of a
failure to pay caused by an error or

 

43



--------------------------------------------------------------------------------

omission of an administrative or operational nature and funds were available to
enable the Company or such Restricted Subsidiary to make the payment when due,
unless either (x) the Company or such Restricted Subsidiary is aware of such
default and, if no grace period of at least 3 days is provided for under the
other Debt, 3 days have passed since the Company or Restricted Subsidiary became
aware of such default without the curing of the default, or (y) such other Debt
has become due prior to the maturity thereof; and provided further that, during
the continuance of any applicable grace period or such 3 day period, any such
failure to pay such other Debt when due shall constitute a Default (but not an
Event of Default) hereunder; or (ii) the Company or any Restricted Subsidiary
shall otherwise default under any other Debt of the Company or any Restricted
Subsidiary, the outstanding amount of which exceeds, singularly or in the
aggregate, $25,000,000, in respect of which any applicable notice has been given
and such Debt has been declared due prior to any maturity thereof; provided that
during the continuance of any applicable grace period with respect thereto, such
event shall constitute a Default (but not an Event of Default) hereunder; or

Section 10.04 Misrepresentation or Breach of Warranty. (i) Any representation or
warranty made or deemed made by the Company herein or (ii) any other written or
formally presented information provided by the Company pursuant to this
Agreement after the date hereof concerning the historical operations of the
Company, when made or deemed made, shall be incorrect in any material respect;
or

Section 10.05 Violation of Certain Covenants. The Company violates any covenant,
agreement or condition contained in Article V or Section 8.01 or Article IX; or

Section 10.06 Violation of Other Covenants, etc. The Company violates any other
covenant, agreement or condition contained herein and such violation shall not
have been remedied within 30 days after written notice has been received by the
Company from the Administrative Agent or any Lender; or

Section 10.07 Undischarged Judgment. Final judgment for the payment of money in
excess of $25,000,000 (excluding any amount as to which an insurer having an
A.M. Best rating of “A” or better and being in a financial size category of XII
or better (as such category is defined as of the date hereof) has acknowledged
liability) shall be rendered against the Company or any Significant Subsidiary
and the same shall remain undischarged for a period of 30 days during which
period execution shall not be effectively stayed; or

Section 10.08 Change of Control. The Cox Family shall cease at any time to
Control the Company; or

Section 10.09 Assignment for Benefit of Creditors or Nonpayment of Debts. The
Company or any Significant Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or

Section 10.10 Voluntary Bankruptcy. The Company or any Significant Subsidiary
petitions or applies to any tribunal for or consents to the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of the Company or any Significant Subsidiary, or of any substantial
part of the assets of the Company or any Significant Subsidiary, or commences
any case or proceedings relating to the Company or any Significant Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or other liquidation law of any jurisdiction; or

 

44



--------------------------------------------------------------------------------

Section 10.11 Involuntary Bankruptcy. Any such petition or application is filed,
or any such case or proceedings are commenced, against the Company or any
Significant Subsidiary, and (a) the Company or such Significant Subsidiary by
any act indicates its approval thereof, consent thereto or acquiescence therein,
or (b) an order for relief is entered in an involuntary case under the
bankruptcy law of the United States of America, or (c) an order, judgment or
decree is entered appointing such trustee, receiver, custodian, liquidator or
similar official or adjudicating the Company or any Significant Subsidiary
bankrupt or insolvent, or approving the petition in any such case or
proceedings, or (d) such petition, application, case or proceeding continues for
60 days without having been dismissed or discharged; or

Section 10.12 Dissolution. Any order is entered in any proceeding against the
Company or any Significant Subsidiary decreeing the dissolution or split-up of
the Company or such Significant Subsidiary, and such order remains unstayed and
in effect for 60 days.

ARTICLE XI.

MODIFICATIONS, AMENDMENTS OR WAIVERS

Any of the provisions of this Agreement may from time to time be modified or
amended by, or waived with the written consent of the Majority Lenders; provided
that no such waiver, modification or amendment may be made which will:

(a) increase the amount or extend the term of the Commitment of any Lender
hereunder, without the prior written consent of such Lender; or

(b) extend the time for payment of principal of or interest on any Loan or of
any LC Disbursement or interest thereon, or the time for payment of any
Commitment Fee or LC Participation Fee, or waive an Event of Default with
respect to payment of any LC Disbursement, principal, interest or fee, or reduce
the principal amount of or the rate of interest on any Loan or any LC
Disbursement, or otherwise affect the terms of payment of the principal of or
interest (other than to increase the interest rate or the Commitment Fees or LC
Participation Fees, which may be effected with the written consent of the
Majority Lenders) on any Loan or any LC Disbursement, or reduce the amount of
the Commitment Fees or LC Participation Fees, or otherwise affect the terms of
payment of any such fee, without the prior written consent of the affected
Lender; or

(c) change the definition of Majority Lenders without the prior written consent
of all the Lenders; or

(d) waive, modify or amend the provisions of Article V or this Article XI or any
other provision of this Agreement that requires the consent of all of the
Lenders without the prior written consent of all the Lenders; or

(e) waive, modify or amend the provisions of Article XII or amend, modify or
otherwise affect the rights or duties of the Administrative Agent, without the
prior written consent of the Administrative Agent; or

(f) amend, modify or otherwise affect the rights or duties of the Issuing
Lenders hereunder without the prior written consent of the Issuing Lenders.

 

45



--------------------------------------------------------------------------------

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy or any abandonment or discontinuance of steps to enforce such a power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy hereunder. The remedies provided for in this
Agreement are cumulative and not exclusive of any remedies provided by law or in
equity. No modification or waiver of any provision of this Agreement nor consent
to any departure by the Company therefrom shall in any event be effective unless
the same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on the Company in any case shall entitle the Company to any other or
further notice or demand in similar or other circumstances.

ARTICLE XII.

THE ADMINISTRATIVE AGENT

Section 12.01 Appointment of Administrative Agent. Each of the Lenders
irrevocably appoints and authorizes the Administrative Agent to act on its
behalf under this Agreement, and to exercise such powers hereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof, together with such powers as may be reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lenders; provided that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.

Section 12.02 Indemnification of Administrative Agent. The Administrative Agent
shall not be required to take any action hereunder or to prosecute or defend any
suit in respect of this Agreement, unless indemnified to its satisfaction by the
Lenders against loss, cost, liability and expense. If any indemnity furnished to
the Administrative Agent shall become impaired, it may call for additional
indemnity and cease to do the acts indemnified against until such additional
indemnity is given. In addition, the Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), ratably
according to the respective principal amounts of the Loans and the LC Exposure
then held by each of them (or if no LC Exposure and Loans are at the time
outstanding, ratably according to the respective amount of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, or any action taken or omitted by the Administrative Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.

Section 12.03 Limitation of Liability. Neither the Administrative Agent nor any
of its directors, officers, employees, attorneys or agents shall be liable for
any action taken or omitted by it or them hereunder, or in connection herewith,
(i) with the consent or at the request of the Majority Lenders, or (ii) in the
absence of its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Administrative Agent:
(t) except as expressly set forth herein, shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity, (u) may treat the payee with respect to any Loan as the proper payee
thereof until the Administrative Agent receives written notice of the assignment

 

46



--------------------------------------------------------------------------------

or transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (v) may consult with legal counsel (including Counsel for
the Company), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (w) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement; (x) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement, or to inspect the Property (including
the books and records) of the Company; (y) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability and genuineness
of this Agreement, or any other instrument or document furnished pursuant
hereto; and (z) shall incur no liability under or in respect of this Agreement
by acting upon any notice or consent (whether oral or written and whether by
telephone, telegram, cable or telex), certificate or other instrument or writing
(which may be by telegram, cable or telex) believed by it to be genuine and
communicated, signed or sent by the proper Person or Persons.

Section 12.04 Independent Credit Decision. Each Lender agrees that it has relied
solely upon its independent review of the financial statements of the Company
and all other representations and warranties made by the Company herein or
otherwise in making the credit decisions preliminary to entering into this
Agreement and agrees that it will continue to rely solely upon its independent
review of the facts and circumstances of the Company in making future decisions
with respect to this Agreement and the Loans and the LC Exposure. Each Lender
agrees that it has not relied and will not rely upon the Administrative Agent or
any other Lender respecting the ability of the Company to perform its
obligations pursuant to this Agreement.

Section 12.05 Rights of JPMCB. With respect to its Commitment, its participation
in Letters of Credit, the Letters of Credit issued by it and the Loans made by
it, JPMCB shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include JPMCB in its individual capacity. JPMCB and its Affiliates
may accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Company, any of the
Subsidiaries and any Person or entity who may do business with or own securities
of any of them or of their subsidiaries, all as if JPMCB were not the
Administrative Agent and without any duty to account therefor to the Lenders.

Section 12.06 Successor to the Administrative Agent. The Administrative Agent
may resign at any time as Administrative Agent under this Agreement, by giving
30 days’ prior written notice thereof to the Lenders and the Company and may be
removed as Administrative Agent under this Agreement, at any time with or
without cause by the Company and the Majority Lenders. Upon any such resignation
or removal, the Company (with the consent of the Majority Lenders, which shall
not be unreasonably withheld) shall have the right to appoint a successor
Administrative Agent thereunder. If no successor Administrative Agent shall have
been so appointed by the Company (with the consent of the Majority Lenders), and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent under this Agreement by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal as Administrative Agent under this Agreement, the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

47



--------------------------------------------------------------------------------

Section 12.07 Other Agents and Sub-Agents. None of the Arrangers, Syndication
Agents or Documentation Agents shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such and the rights herein specifically granted to
the Arrangers. Without limiting the foregoing, none of the Arrangers,
Syndication Agents or Documentation Agents shall have or be deemed to have any
fiduciary relationship with any Lenders. Each Lender acknowledges that it has
not relied, and will not rely, on the Administrative Agent or any of the
Arrangers, Syndication Agents or Documentation Agents or any representative,
co-agent or sub-agent acting with or for any of them in deciding to enter into
this Agreement or in taking or not taking action hereunder. The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding Sections of this Article XII shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

ARTICLE XIII.

MISCELLANEOUS

Section 13.01 Payment of Expenses. Any provision hereof to the contrary
notwithstanding (other than the last sentence of Section 8.06), and whether or
not the transactions contemplated by this Agreement shall be consummated, the
Company agrees to pay on demand (i) all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement and all amendments hereto (including, without limitation,
waivers hereunder and workouts with respect to Loans hereunder), and the other
instruments and documents to be delivered hereunder or with respect to any
amendment hereto, including, without limitation, the reasonable fees and
out-of-pocket expenses of any counsel for the Administrative Agent with respect
thereto, (ii) all reasonable increases in costs and expenses of the
Administrative Agent and the Lenders or any Lender (including reasonable counsel
fees and expenses, including reasonable allocated costs of in-house legal
counsel to the Administrative Agent or any Lender), if any, in connection with
the administration of this Agreement after the occurrence of a Default (in the
case of the Administrative Agent only) or Event of Default (in the case of the
Administrative Agent and the Lenders or any Lender) and so long as the same is
continuing, and (iii) all reasonable costs and expenses of the Administrative
Agent and the Lenders or any Lender (including reasonable counsel fees and
expenses, including reasonable allocated costs of in-house legal counsel to the
Administrative Agent or any Lender), if any, in connection with the enforcement
of this Agreement and the other instruments and documents to be delivered
hereunder. The obligations of the Company under this Section 13.01 shall survive
the termination of this Agreement and the payment of the Loans. It is understood
that except as set forth in Section 2.10 the Company shall not be responsible
for any costs, fees or expenses related to any assignment or participation by
any Lender of any of its rights hereunder (including its Commitment, the Loans
made by it or its participation in any Letters or Credit).

Section 13.02 Notices. The Administrative Agent or any Lender giving consent or
notice to the Company provided for hereunder shall notify each Lender and the
Administrative Agent thereof; provided that consents and notices by a Lender
with respect to Discretionary Revolving Loans need only be given to the
Administrative Agent. In the event that any Lender shall transfer any Loan in
accordance with Section 13.07(c), it shall immediately so advise the
Administrative Agent which shall be

 

48



--------------------------------------------------------------------------------

entitled to assume conclusively that no transfer of any Loan has been made by
any Lender unless and until the Administrative Agent receives written notice to
the contrary. Except as otherwise specifically permitted by this Agreement with
respect to oral Notices of Borrowing, notices and other communications provided
for herein shall be in writing (including facsimile or electronic communication)
and shall be delivered, mailed, or transmitted addressed to the addresses set
forth on the Administrative Questionnaires (or, as to the Company or the
Administrative Agent, at such other address as shall be designated by such party
to the other parties in a written notice to the other parties and, as to each
other party, at such other address as shall be designated by such party in a
written notice to the Company and the Administrative Agent). The Administrative
Agent will provide copies of the addresses set forth on the Administrative
Questionnaires to the Company upon request. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given upon receipt. The Administrative Agent and
the Lenders may at any time waive any requirement for notice hereunder.

Section 13.03 Setoff. If one or more Events of Default as defined herein shall
occur and be continuing, any Lender which is owed any obligation hereunder
(“Depositary”) shall have the right, in addition to all other rights and
remedies available to it, and is hereby authorized, to the extent permitted by
applicable law, at any time and from time to time, without notice to the Company
(any such notice being hereby expressly waived by the Company), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness (whether or not then due and
payable) at any time owing by the Depositary to or for the credit or the account
of the Company, against any and all of the obligations of the Company now or
hereafter existing under this Agreement, irrespective of whether or not the
Depositary shall have made any demand for satisfaction of such obligations and
although such obligations may be unmatured. Each Depositary agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Depositary under
this Section 13.03 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which such Depositary may have
hereunder or under any applicable law. Each Depositary agrees that (i) if it
shall exercise any such right of banker’s lien, setoff, counterclaim or similar
right pursuant hereto, it will apply the proceeds thereof first to the payment
of Loans (other than Discretionary Revolving Loans) and LC Disbursements
outstanding hereunder and thereafter to the payment of Discretionary Revolving
Loans which may be owing to it and (ii) if it shall through the exercise of a
right of banker’s lien, setoff, counterclaim or otherwise obtain payment of a
proportion of the Loans (other than Discretionary Revolving Loans) and
participations in LC Disbursements held by it in excess of the proportion of the
Loans (other than Discretionary Revolving Loans) and participations in LC
Disbursements of each of the other Depositaries being paid simultaneously, it
shall be deemed to have simultaneously purchased from each other Depositary a
participation in the Loans (other than Discretionary Revolving Loans) and
participations in LC Disbursements owed to such other Depositaries so that the
amount of unpaid Loans (other than Discretionary Revolving Loans) and
participations therein and participations in LC Disbursements held by all
Depositaries shall be proportionate to the original principal amount of the
Loans (other than Discretionary Revolving Loans) and participations in LC
Disbursements held by them; and in each case it shall promptly remit to each
such Depositary the amount of the participation thus deemed to have been
purchased. The Company expressly consents to the foregoing arrangements, and in
furtherance thereof, agrees that at such time as an Event of Default hereunder
has occurred, the Administrative Agent shall provide to each Lender a schedule
setting forth the Commitment of each Lender hereunder to permit each Lender to
correctly determine the portion which its Commitment hereunder bears to the
aggregate of all Commitments hereunder. If all or any portion of any such excess
payment is thereafter recovered from the Depositary which received the same, the
purchase provided for herein shall be deemed to have been rescinded to the
extent of such recovery, without interest.

 

49



--------------------------------------------------------------------------------

Section 13.04 Indemnity and Judgment. (a) The Company agrees to indemnify each
of the Administrative Agent, Arrangers, Syndication Agents, Documentation
Agents, Lenders and Issuing Lenders and each of their respective directors,
officers, employees, agents, attorneys, controlling persons and Affiliates from
and hold each harmless against any and all losses, costs, liabilities, claims,
damages and expenses incurred by any of the foregoing Persons (collectively, the
“indemnified liabilities”), including, without limitation, attorneys’ fees,
settlement costs, court costs and other legal expenses, arising out of or by
reason of any participation in, or any action or omission in connection with,
this Agreement or any Loan (including any Discretionary Revolving Loan)
hereunder or any Letter of Credit issued hereunder (including any refusal by an
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or any investigation, litigation or other
proceedings brought or threatened relating thereto, or to any use or proposed
use to be made by the Company or any Subsidiary of the Loans or Letters of
Credit, but, in the case only of Lenders or Issuing Lenders other than the
Administrative Agent, Arrangers, Syndication Agents and Documentation Agents,
only to the extent that the indemnified liabilities arise out of or by reason of
claims made by Persons other than the Administrative Agent, Arrangers,
Syndication Agents, Documentation Agents or Lenders; provided that no such
Person shall be entitled to be indemnified and held harmless against any such
indemnified liabilities arising out of or by reason of the gross negligence or
willful misconduct of such Person. To the fullest extent permitted by applicable
law, the Company shall not assert, and hereby waives, any claim against any of
the Lenders, Administrative Agent, Arrangers, Syndication Agents and
Documentation Agents or any of their respective directors, officers, employees,
agents, attorneys, controlling persons and Affiliates, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and Company hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(b) The obligations of the Company under this Section 13.04 shall survive the
termination of this Agreement and the payment of all Loans and other amounts
owing hereunder.

Section 13.05 Interest. Anything in this Agreement to the contrary
notwithstanding, the Company shall never be required to pay unearned interest on
any Loan and shall never be required to pay interest on any Loan at a rate in
excess of the Highest Lawful Rate, and if the effective rate of interest which
would otherwise be payable under this Agreement would exceed the Highest Lawful
Rate, or if any Lender shall receive any unearned interest or shall receive
monies that are deemed to constitute interest which would increase the effective
rate of interest payable under this Agreement to a rate in excess of the Highest
Lawful Rate, then (i) in lieu of the amount of interest which would otherwise be
payable under this Agreement, the Company shall pay the Highest Lawful Rate, and
(ii) any unearned interest paid by the Company or any interest paid by the
Company in excess of the Highest Lawful Rate shall be credited on the principal
of such Loan, and, thereafter, refunded to the Company. It is further agreed
that, without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received by any Lender under this Agreement,
that are made for the purpose of determining whether such rate exceeds the
Highest Lawful Rate applicable to such Lender (such Highest Lawful Rate being
such Lender’s “Maximum Permissible Rate”), shall be made, to the extent
permitted by usury laws applicable to such Lender (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Loans all interest at any time contracted for, charged or
received by such Lender in connection therewith. If at any time and from time to
time (y) the amount of interest payable to any Lender on any date shall be
computed at such Lender’s Maximum Permissible Rate pursuant to this

 

50



--------------------------------------------------------------------------------

Section 13.05 and (z) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at such Lender’s Maximum
Permissible Rate, then the amount of interest payable to such Lender in respect
of such subsequent interest computation period shall continue to be computed at
such Lender’s Maximum Permissible Rate until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section.

Section 13.06 Governing Law; Submission to Jurisdiction; Venue.

(a) THIS AGREEMENT AND OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH SHALL BE
DEEMED TO BE CONTRACTS AND AGREEMENTS EXECUTED BY THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE LAWS OF THE STATE OF NEW YORK AND
OF THE UNITED STATES AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF SAID STATE AND OF THE UNITED STATES. Without
limitation of the foregoing, nothing in this Agreement shall be deemed to
constitute a waiver of any rights which any Lender may have under applicable
Federal law relating to the amount of interest which such Lender may contract
for, take, receive or charge in respect of any Loans, including any right to
take, receive, reserve and charge interest at the rate allowed by the laws of
the state where such Lender is located. Any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
sitting in New York City or of the United States for the Southern District of
New York, and by execution and delivery of this Agreement, the Company hereby
irrevocably accepts for itself and in respect of its Property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts. The
Company further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Company at its
address for notices pursuant to Section 13.02, such service to become effective
15 days after such mailing. Nothing herein shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Company in any other jurisdiction.

(b) The Company irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 13.07 Survival of Representations and Warranties; Binding Effect;
Assignment.

(a) All representations, warranties and covenants contained herein or made in
writing by the Company in connection herewith shall survive the execution and
delivery of this Agreement and will bind and inure to the benefit of the
respective successors and assigns of the parties hereto, whether so expressed or
not. This Agreement shall become effective when it shall have been executed by
the Company, the Administrative Agent and each of the Lenders, and thereafter
shall be binding upon and inure to the benefit of the Company, the
Administrative Agent and the Lenders, and their respective successors and
assigns, except that the Company shall not have the right to assign its rights
or obligations hereunder or any interest herein without the prior written
consent of each Lender.

(b) Each Lender may grant participations to one or more Financial Institutions
in or to all or any part of its rights and obligations under this Agreement
(including, without limitation, all or a

 

51



--------------------------------------------------------------------------------

portion of its Commitment) pursuant to such participation agreements and
certificates as are customary in the banking industry; provided that (i) such
Lender’s obligations under this Agreement (including, without limitation its
Commitment to the Company hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Company, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
including without limitation, such Lender’s rights under Article XI hereof. In
connection with any such participation, each Lender may deliver such financial
information concerning the Company and its Subsidiaries to permit such
participant to make an informed and independent credit decision concerning such
participation; provided that each such Lender shall obtain from each such
participant an agreement to the effect that all such information delivered to it
in connection with such participation shall be treated in accordance with the
provisions of Section 13.14. Upon request of the Company, each Lender shall give
prompt notice to the Company of each such participation to Financial
Institutions that are not Affiliates of such Lender, identifying each such
participant and the interest acquired by each such participant. This Agreement
shall not be construed so as to confer any right or benefit upon any Person,
including, without limitation, any Financial Institution acquiring a
participation in any Loan, other than the parties to this Agreement, except that
any Financial Institution acquiring a participation shall be entitled to the
benefits conferred upon the Lenders by Sections 2.02(e)-(f) and 2.03, as limited
or modified by Sections 2.02(g) and 2.04 (provided that the cost to the Company
is not in excess of what such cost would have been had such participation not
been granted).

(c) Subject to the prior written consent of the Company, the Administrative
Agent and each Issuing Lender (which consents shall not be unreasonably withheld
or delayed), each Lender may assign to a bank or other Person all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, Loans or Letters of Credit);
provided that (i) each such assignment shall be in an amount equal to or greater
than $5,000,000, with respect to assignments of a Lender’s Revolving Commitment
or Conventional Revolving Loans (in each case, except in the case of assignments
to Lenders or Lender Affiliates, assignment of the assigning Lender’s entire
remaining commitment or unless otherwise agreed by the Company), (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, provided
that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one class of Commitments or Loans, (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Assumption in
substantially the form of Exhibit 13.07(c) attached hereto (the “Assignment and
Assumption”), together with a processing and recordation fee of $3,500; provided
that (y) such recordation fee shall not be payable if such transfer is made
pursuant to Sections 2.02(d) or (f)(vi) and (z) under no circumstances will such
recordation fee be payable by the Company, and provided, further, that any
consent of the Company required under this paragraph shall not be required for
assignments to Lenders, Lender Affiliates or an Approved Fund, or in the event
an Event of Default has occurred and is continuing, and (iv) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its related parties or its
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Assumption, which effective date shall be the date on which such
Assignment and Assumption is accepted by the Administrative Agent, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
(y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been

 

52



--------------------------------------------------------------------------------

assigned by it pursuant to such Assignment and Assumption, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(d) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof, and such Granting Lender shall be liable hereunder
generally for all acts and omissions of such SPC as if such acts and omissions
were committed by such Granting Lender; (iii) the SPC shall have no rights or
benefits under this Agreement or any Note or any other related documents (its
rights against such Granting Lender being as set forth in any agreements between
such SPC and such Granting Lender), and shall not constitute a “Lender”
hereunder; (iv) all amounts payable by the Company to the Granting Lender shall
be determined as if such Granting Lender had not granted such option, and as if
such Granting Lender were funding each of its Loans and its share of the
Commitments in the same way that it is funding the portion of such Loans and its
share of the Loan Commitments in which no such option has been granted; and
(v) in no event shall a Granting Lender agree with an SPC to take or refrain
from taking any action hereunder or under any Note or any other related
document, except that such Granting Lender may agree with the SPC that it will
not, without the consent of the SPC, agree to any modification, supplement or
waiver of this Section 13.07(d). The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender), (ii) no SPC shall be entitled to the benefits of Sections 2.02(d),
(e) or (f) (or any other increased costs protection provision) other than as
contemplated by clause (iv) of the second preceding sentence and (iii) the
Granting Lender shall for all purposes, including, without limitation, the
approval of any amendment or waiver of any provision of this Agreement or any
related document, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the
United States of any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.07(d) any SPC may (i) with notice to, but
without the prior written consent of, the Company and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Lender or to any Financial Institutions
(consented to by the Company and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC, provided that prior to any such disclosure, such rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement shall undertake in writing to preserve the confidentiality of such
information. This Section may not be amended without the written consent of the
SPC.

(e) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes

 

53



--------------------------------------------------------------------------------

no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Company
or the performance or observance by the Company of any of its respective
obligations under this Agreement; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Sections 6.02 and 8.02 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with its terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(f) The Administrative Agent shall maintain at its address referred to in
Section 13.02 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans, including
Discretionary Revolving Loans, if any, owing to, each Lender, and participations
in LC Disbursements held by each Lender, in each case from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

(g) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender, the Administrative Agent shall, if such Assignment and Assumption has
been completed and is in substantially the form of Exhibit 13.07(c) attached
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Company.

(h) Notwithstanding any other provision in this Agreement, any Lender may at any
time, without the consent of the Company, the Administrative Agent or any
Issuing Lender, assign or pledge all or any portion of its rights under this
Agreement (including, without limitation, the Loans) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System; provided that no such assignment shall release a Lender
from any of its obligations hereunder or substitute any such Federal Reserve
Bank for such Lender as a party hereto. In order to facilitate such an
assignment to a Federal Reserve Bank, the Company shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes evidencing the Loans made to the Company by the assigning Lender
hereunder.

Section 13.08 Counterparts. This Agreement may be executed in several
counterparts, and by the parties hereto on separate counterparts. When
counterparts executed by all the parties shall have been delivered to the
Administrative Agent, this Agreement shall become effective, and at such time
the Administrative Agent shall notify the Company and each Lender. Each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

54



--------------------------------------------------------------------------------

Section 13.09 Severability. Should any clause, sentence, paragraph or section of
this Agreement be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.

Section 13.10 Descriptive Headings. The section headings in this Agreement have
been inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Agreement.

Section 13.11 Representation of the Lenders. Each Lender hereby represents and
warrants that it is not relying upon any Margin Stock as collateral in extending
or maintaining the credit to the Company represented by this Agreement.

Section 13.12 Final Agreement of the Parties. This Agreement (including the
Exhibits hereto) represents the final agreement of the parties with respect to
the subject mater hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no oral
agreements between the parties.

Section 13.13 Waiver of Jury Trial. THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 13.14 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 13.14, to (A) any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Company
and its obligations, (vii) with the consent of the Company or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis from a source other
than the Company or any of its agents. For the purposes of this Section 13.14,
“Information” means all information received from or on behalf of the Company or
any of its Subsidiaries relating to the Company, any of its Subsidiaries, or any
of their respective businesses. Any Person required to maintain the
confidentiality of Information as provided in this Section 13.14 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

55



--------------------------------------------------------------------------------

Section 13.15 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender to identify the
Company in accordance with the Act.

[Intentionally left blank]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the duly authorized
signatories of the parties hereto in several counterparts all as of the day and
year first above written.

 

COX RADIO, INC. By  

/s/ Richard J. Jacobson

Name:   Richard J. Jacobson Title:   Treasurer

JPMORGAN CHASE BANK, N.A., individually and as

Administrative Agent

By  

/s/ John Kowalczuk

Name:   John Kowalczuk Title:   Vice President CITIBANK, N.A. By  

/s/ Robert Parr

Name:   Robert Parr Title:   Managing Director   Global Media & Communication
LEHMAN BROTHERS BANK, FSB By  

/s/ Gary T. Taylor

Name:   Gary T. Taylor Title:   Senior Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION By  

/s/ John D. Brady

Name:   John D. Brady Title:   Director BARCLAYS BANK PLC By  

/s/ David Barton

Name:   David Barton Title:   Associate Director BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY By  

/s/ K. Ossolinski

Name:   K. Ossolinski Title:   Vice President BANK OF AMERICA, N.A. By  

/s/ Christopher T. Ray

Name:   Christopher T. Ray Title:   Vice President THE BANK OF NOVA SCOTIA By  

/s/ Jose B. Carlos

Name:   Jose B. Carlos Title:   Authorized Signatory

Credit Agreement – Cox Radio, Inc.



--------------------------------------------------------------------------------

CALYON, NEW YORK BRANCH By  

/s/ W. Michael George

Name:   W. Michael George Title:   Managing Director By  

/s/ John McCloskey

Name:   John McCloskey Title:   Managing Director DEUTSCHE BANK AG NEW YORK
BRANCH By  

/s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Vice President By  

/s/ Stefan Freckmann

Name:   Stefan Freckmann Title:   Assistant Vice President MIZUHO CORPORATE BANK
(USA) By  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Senior Vice President THE ROYAL BANK OF
SCOTLAND plc By  

/s/ Andrew Wynn

Name:   Andrew Wynn Title:   Managing Director
SUMITOMO MUTSUI BANKING CORPORATION By  

/s/ Yoshihiro Hyakutome

Name:   Yoshihiro Hyakutome Title:   Joint General Manager SUNTRUST BANK By  

/s/ Thomas C. Palmer

Name:   Thomas C. Palmer Title:   Managing Director THE BANK OF NEW YORK By  

/s/ Laura Neenan

Name:   Laura Neenan Title:   Vice President

Credit Agreement – Cox Radio, Inc.



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director   Banking Products Services, US By  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director   Banking Products Services, US
BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH By  

/s/ Nikolai von Mengden

Name:   Nikolai von Mengden Title:   Senior Vice President By  

/s/ Norman McClave

Name:   Norman McClave Title:   First Vice President COMMERZBANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES By  

/s/ Illegible

Name:   Illegible Title:   Senior Vice President & Manager By  

/s/ Nivedita Persaud

Name:   Nivedita Persaud Title:   Vice President CREDIT SUISSE, CAYMAN ISLANDS
BRANCH By  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Vice President By  

/s/ Shaheen Malik

Name:   Shaheen Malik Title:   Associate MERRILL LYNCH BANK USA By  

/s/ Louis Alder

Name:   Louis Alder Title:   Director MORGAN STANLEY BANK By  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory WILLIAM STREET COMMITMENT
CORPORATION By  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

Credit Agreement - Cox Radio, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By  

/s/ Gail F. Scannell

Name:   Gail F. Scannell Title:   Vice President REGIONS BANK By  

/s/ Steven L. Hipsman

Name:   Steven L. Hipsman Title:   Vice President COMERICA BANK By  

/s/ Richard C. Hampson

Name:   Richard C. Hampson Title:   Vice President FIFTH THIRD BANK By  

/s/ Brian J. Blomeke

Name:   Brian J. Blomeke Title:   Assistant Vice President FIRST HAWAIIAN BANK
By  

/s/ Jeffrey N. Higashi

Name:   Jeffrey N. Higashi Title:   Vice President CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH By  

/s/ Jim C.Y. Chen

Name:   Jim C.Y. Chen Title:   Vice President & General Manager
THE NORINCHUKIN BANK, NEW YORK BRANCH By  

/s/ Massanori Shoji

Name:   Massanori Shoji Title:   General Manager

Credit Agreement - Cox Radio, Inc.



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 2.01(a)

Revolving Commitments

 

Lender

   Commitment   

Pro

Rata Share

 

JPMorgan Chase Bank, N.A.

   $ 40,000,000    6.667 %

Citibank, N.A.

   $ 35,000,000    5.833 %

Lehman Brothers Bank, FSB

   $ 35,000,000    5.833 %

Wachovia Bank, National Association

   $ 35,000,000    5.833 %

Bank of Tokyo-Mitsubishi UFJ Trust Company

   $ 30,000,000    5.000 %

Barclays Bank PLC

   $ 30,000,000    5.000 %

Bank of America, N.A.

   $ 25,000,000    4.167 %

The Bank of Nova Scotia

   $ 25,000,000    4.167 %

Calyon, New York Branch

   $ 25,000,000    4.167 %

Deutsche Bank AG New York Branch

   $ 25,000,000    4.167 %

Mizuho Corporate Bank (USA)

   $ 25,000,000    4.167 %

The Royal Bank of Scotland plc

   $ 25,000,000    4.167 %

Sumitomo Mitsui Banking Corporation

   $ 25,000,000    4.167 %

SunTrust Bank

   $ 25,000,000    4.167 %

The Bank of New York

   $ 15,000,000    2.500 %

Bayerische Landesbank, Cayman Islands Branch

   $ 15,000,000    2.500 %

Commerzbank AG, New York and Grand Cayman Branches

   $ 15,000,000    2.500 %

Credit Suisse, Cayman Islands Branch

   $ 15,000,000    2.500 %

Merrill Lynch Bank USA

   $ 15,000,000    2.500 %

Morgan Stanley Bank

   $ 15,000,000    2.500 %

Regions Bank

   $ 15,000,000    2.500 %

UBS Loan Finance LLC

   $ 15,000,000    2.500 %

U.S. Bank National Association

   $ 15,000,000    2.500 %

Comerica Bank

   $ 10,000,000    1.667 %

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 10,000,000    1.667 %

Fifth Third Bank

   $ 10,000,000    1.667 %

First Hawaiian Bank

   $ 10,000,000    1.667 %

The Norinchukin Bank, New York Branch

   $ 10,000,000    1.667 %

William Street Commitment Corporation

   $ 10,000,000    1.667 %              

Total

   $ 600,000,000    100.00 %              

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 2.02(f)(iv)

[LENDER LETTERHEAD]

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Pursuant to Section 2.02(f)(iv) of the Credit Agreement dated as of July 26,
2006, among Cox Radio, Inc., JPMorgan Chase Bank, N.A., as administrative agent,
and the lenders from time to time party thereto, this letter is submitted as a
request for reimbursement for the reserves actually maintained by the
undersigned pursuant to Regulation D of the Board of Governors of the Federal
Reserve System against “Eurocurrency Liabilities” during the [Interest Period]
for the $             Eurodollar Loan advanced by the Lender on              for
an Interest Period of              days. This letter will also serve to certify
that such reserves were in fact maintained by the undersigned with respect to
such Eurodollar Loan during such Interest Period. The reimbursement for the
required reserves maintained has been calculated according to Section 2.02(f) of
the Credit Agreement as set forth below:

1. $                      Eurodollar Rate Loan outstanding for              days
from                      to             

2. Reserve Adjusted Base Rate = Actual Quoted Base Rate/(1—Actual Reserve
Requirement Rate Incurred)                     /(1-                     ) =
            

3. Additional Spread due to Reserves = Reserve Adjusted Base Rate—Actual Quoted
Base Rate                     -                     =                     

4. Annualization Fraction = # of Days Outstanding/# of Eurodollar Days Per Year
                    /360 =                     

 

Reimbursement    =    (1) x ((3)/100) x (4)    =                     
x                     x                        = $                    



--------------------------------------------------------------------------------

[NAME OF LENDER], by  

 

Name:   Title:  

 

cc: Cox Radio, Inc.

6205 Peachtree Dunwoody Road

Atlanta, Georgia 30328

Attention: Treasurer

Telecopy No.: 678-645-1977



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 6.01

List of Unrestricted Subsidiaries

NONE



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 6.03

List of Actions Pending

NONE



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 7.01(a)

Opinion of the Company’s Counsel addressed to the Lenders

To each of the Lenders party to

the Credit Agreement hereinafter referred

to and to JPMorgan Chase Bank, N.A.,

as Administrative Agent thereunder, and to

J.P. Morgan Securities Inc., Lehman Brothers Inc.

and Citigroup Global Markets Inc., as Joint Lead

Arrangers and Joint Bookrunners thereunder

Ladies and Gentlemen:

We have acted as special counsel for Cox Radio, Inc., a Delaware corporation
(the “Company”), in connection with the Credit Agreement, dated as of the date
hereof, among the Company, JPMorgan Chase Bank, N.A., as Administrative Agent,
J.P. Morgan Securities Inc., Lehman Brothers Inc. and Citigroup Global Markets
Inc., as Joint Lead Arrangers and Joint Bookrunners, and the Lenders (the
“Credit Agreement”). As such counsel, we participated in the preparation of the
Credit Agreement, and this opinion is rendered pursuant to Section 7.01(a)
thereof. Terms used in this opinion that are defined in the Credit Agreement and
are not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

In connection herewith, we have examined only (i) the Credit Agreement, (ii) the
Certificate of Incorporation and the By-laws of the Company certified by the
Company as being true and complete and in full force and effect on the date of
this opinion (collectively, the “Organizational Documents”), (iii) the orders,
writs, injunctions and decrees of courts and governmental authorities and the
agreements relating to the incurrence by the Company or any Subsidiary of
indebtedness for borrowed money, listed on Schedule A attached hereto (the
“Listed Orders and Contracts”), which the Company has informed us are the only
orders, writs, injunctions, decrees and agreements relating to the incurrence by
the Company or any Subsidiary of indebtedness for borrowed money, the breach,
violation or contravention of which would reasonably be expected to have a
material adverse effect upon the business, properties or financial condition of
the Company and its Restricted Subsidiaries on a consolidated basis, (iv) a
Certificate of Good Standing issued by the Secretary of State of the State of
Delaware regarding the status of the Company (the “Good Standing Certificate”)
and (v) the FCC Records, as defined below. We have assumed the genuineness of
signatures on original documents. Except as expressly stated herein, we have not
reviewed for purposes of this opinion any other documents, agreements, or
instruments, and we have assumed that there are no other documents, agreements,
or instruments that are relevant to, or that would affect, any of our opinions



--------------------------------------------------------------------------------

contained herein. We have assumed the conformity to authentic original documents
of all copies submitted to us as certified, conformed, photographic or facsimile
copies, and as to certificates, telegrams and telephonic confirmations issued or
given by public officials, we have assumed the same to have been properly given
and to be accurate as to the factual matters contained therein. We have assumed,
without inquiry or investigation, that the Credit Agreement has been executed
and delivered by you pursuant to due authorization and constitutes your valid,
legally binding and enforceable obligation.

With respect to questions of fact material to the opinions expressed herein, we
have relied solely upon the following information, in each case without any
inquiry or verification by us: (a) written and oral statements of management of
the Company, (b) the representations and warranties of the Company in the Credit
Agreement and in the various closing certificates and other documents delivered
pursuant thereto, (c) certificates of public officials and (d) the FCC Records.
Furthermore, we have assumed, without inquiry or investigation, that the only
interest, fees (including, without limitation, standby fees, origination fees,
discount points and facility fees, which, together with any and all other fees,
are hereinafter referred to collectively as “fees”) or other charges of any kind
contracted for or previously collected or to be hereafter collected by any of
the Lenders in connection with the Loans are described or referred to in the
Credit Agreement, the Commitment Letter dated June 20, 2006 (the “Commitment
Letter”), and the Fee Letters (as defined in the Commitment Letter), and all
such interest, fees or other charges have been or will be applied for the
purposes described in the Credit Agreement. Whenever a statement herein is
qualified by “known to us,” “to our knowledge,” or a similar phrase, it means
that none of the attorneys in this firm who have been involved in the
preparation of this opinion has current actual knowledge of the inaccuracy of
such statement. However, we have not undertaken any investigation to determine
the accuracy of such statement, and any limited inquiry undertaken by us during
the preparation of this opinion should not be regarded as such an investigation;
no inference as to our current actual knowledge of any matters bearing on the
accuracy of any such statement should be drawn from the fact of our
representation of the Company.

Our opinions in numbered paragraphs 2, 6 and 8 (the “FCC Opinions”) are strictly
limited to matters arising under the Communications Act of 1934, as amended, and
the published rules, regulations and policies of the Federal Communications
Commission (the “FCC”) (collectively, the “Communications Act”) relating to the
Company’s radio broadcast stations identified on Schedule B attached hereto (the
“Stations”). We do not purport to express opinions in the FCC Opinions
concerning any laws other than the Communications Act. We express no opinions
regarding technical or engineering matters, or matters relating to the FCC’s
ownership regulations and policies. Except for a review of certain publicly
available records of and inquiries to the FCC as described below, we have not
made any independent review or investigation of the Company or of any of its
Subsidiaries, their operations or their businesses or of the operations or
businesses of any other person or entity in connection with the FCC Opinions. In
addition, we have not conducted an inspection of any of the Stations, their work
product, records or operations. Other than our review as of June 30 through
July 10, 2006, of the publicly available records including publicly available
databases of the FCC in Washington, D.C., pertaining to the Stations, and
responses from the FCC’s Enforcement Bureau on July 10, 2006, and the Policy
Division of the FCC’s Media Bureau on July 5 and July 6, 2006, to our inquiries
concerning current FCC investigations and pending complaints with respect to the



--------------------------------------------------------------------------------

Stations (the “FCC Records”), we have not undertaken any inquiry to determine
the existence or absence of any facts. We have assumed without independent
inquiry that the FCC Records were accurate and complete at the time of
examination and inquiries by us and remain accurate and complete as of the date
hereof. We have not searched the docket files of any court. Our opinions, to the
extent they address authorizations issued by the FCC, are limited to the main
radio broadcast license for the Stations identified in Schedule B attached
hereto. Our opinions exclude auxiliary licenses issued under Part 74 of the
FCC’s rules and other ancillary authorizations that do not authorize full
service radio broadcast operations.

Except as specifically noted herein, the opinions stated herein relating to the
Stations are limited strictly to such areas of compliance as can be demonstrated
by a review of the FCC Records.

Based upon the foregoing, and subject to the assumptions, qualifications and
limitations contained herein, we are of the opinion that:

1. Based solely on our review of the Organizational Documents and the Good
Standing Certificate, the Company is a corporation validly existing and in good
standing under the laws of the State of Delaware.

2. Except with respect to rulemakings and matters relating generally to the
radio broadcast industry, and except as may be noted on Schedule C hereto, to
our knowledge, based solely upon our review of the FCC Records, there is (a) no
adverse FCC judgment, decree or order that has been issued specifically against
any of the Stations or against the Company or any Subsidiary with respect to any
of the Stations that would reasonably be expected to have a Material Adverse
Effect and (b) no FCC action, proceeding or investigation pending before the FCC
against any Station, the Company or any Subsidiary that would reasonably be
expected to have a Material Adverse Effect. It is possible that there may be
matters pending before the FCC relating to the Stations, the Company or its
Subsidiaries of which we do not have knowledge because such matters are not
publicly available as a matter of law or are not publicly available as a matter
of fact because they are not contained within the publicly available files or
the publicly available databases of the FCC, which have been reviewed by us.

3. Neither the execution nor delivery by the Company of the Credit Agreement,
nor the borrowing and repayment of the Loans pursuant thereto, will be contrary
to the provisions of, or constitute a default under, (a) the Organizational
Documents or any Applicable Law (as hereinafter defined) or, (b) to our
knowledge, any of the Listed Orders and Contracts.

4. Assuming the accuracy of the Company’s representations and warranties
regarding Regulations T, U and X in the Credit Agreement, and that the Company
complies with the covenants of the Credit Agreement applicable to Regulations T,
U and X, the extension, arranging and obtaining of the credit represented by the
Credit Agreement do not involve a violation of Regulation T, U or X of the Board
of Governors of the Federal Reserve System.

5. The Company has the corporate power and authority under Applicable Law and
the Organizational Documents to execute and deliver the Credit Agreement and to
perform its obligations thereunder, and all such actions have been duly
authorized by all necessary corporate proceedings on its part. The Credit
Agreement has been duly and validly executed and delivered



--------------------------------------------------------------------------------

by the Company. A state or federal court of competent jurisdiction in the State
of Georgia in a properly presented case applying Georgia’s choice of law
principles should give effect to the selection, in the first sentence of
Section 13.06 of the Credit Agreement, of the laws of the State of New York as
the governing law of the Credit Agreement, assuming that (i) the State of New
York has a reasonable relation to the parties to or the transactions
contemplated by the Credit Agreement, and (ii) the results obtained from
applying the laws of the State of New York would not be contrary to the public
policies of the State of Georgia. Because choice of law issues are decided on a
case-by-case basis, depending upon the facts of the particular transaction, we
are unable to conclude with absolute certainty that a state or federal court in
the State of Georgia would give effect to the provisions of the Credit Agreement
and must, therefore, make the aforesaid assumptions. If, notwithstanding the
provisions of the Credit Agreement, the Credit Agreement were governed by the
laws of the State of Georgia (and not by the laws of the State of New York), the
Credit Agreement would constitute the valid and legally binding obligations of
the Company, enforceable in accordance with its terms.

6. The execution, delivery and performance by the Company of the Credit
Agreement do not violate the Communications Act, and no other order, consent,
approval, license, authorization or validation of the FCC and no other filing
with or notice to the FCC under the Communications Act is necessary to authorize
or permit, or is required in connection with, the execution and delivery by the
Company of the Credit Agreement or the making of Borrowings pursuant to the
Credit Agreement or the performance of the obligations of the Company under the
Credit Agreement.

7. The Company (a) is not an “investment company,” as that term is defined in
the Investment Company Act of 1940, as amended (the “Act”), (b) does not
directly or indirectly control or is not controlled by a company which is an
“investment company” as that term is defined in the Act or (c) is not otherwise
subject to regulation under the Act.

8. Based upon our above-described review of the FCC Records, the Company and its
Subsidiaries hold the authorizations issued by the FCC listed on Schedule B
hereto (the “Licenses”) identified on Schedule B as held by such entity. To our
knowledge, based solely upon our above-described review of the FCC Records,
except as set forth on Schedule B, each of the Licenses is currently valid, has
not been revoked by the FCC and authorizes radio broadcast operations by the
holder thereof identified on Schedule B using the frequency assignment and
serving the community of license that is identified on Schedule B for each of
the Licenses.

The opinions set forth above are subject to the following qualifications and
assumptions:

a. The enforceability of the Credit Agreement is subject to general principles
of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether enforcement
is sought in a proceeding in equity or at law, and to the effect of bankruptcy,
reorganization, insolvency, fraudulent conveyance or transfer, moratorium and
other laws affecting creditors’ rights or the relief of debtors generally.

b. We express no opinion concerning the enforceability of (i) waivers of notice
or of any other constitutional, statutory or common law rights, including,
without limitation, the right to a trial by jury, to the extent such rights
cannot, as a matter of law, be



--------------------------------------------------------------------------------

effectively waived, (ii) rights of set-off otherwise than in accordance with
applicable laws and other provisions regarding the exercise of rights without
appropriate notice and hearing, (iii) indemnification or contribution provisions
to the extent such provisions are deemed to violate public policy or to
indemnify or protect a Person against the consequences of its own negligence,
recklessness, or misconduct, (iv) submissions to the personal jurisdiction of
any particular court or provisions relating to selection of venue,
(v) provisions purporting to alter principles governing the interpretation of
contracts and (vi) any provision requiring the payment of attorneys’ fees,
except to the extent that a court determines such fees to be reasonable.

c. We express no opinion with respect to any order, consent, approval, license,
authorization or validation of any governmental authority and no filing with or
notice to any governmental authority or any other Person that may be required in
connection with, the exercise by the Administrative Agent or any Lender or any
other Person of any remedies under the Credit Agreement.

d. We advise you that the exercise of any right or remedy by the Administrative
Agent or the Lenders that constitutes an assignment of any License or other
authorization issued by the FCC, and transfers of control thereof, may require
the prior consent of the FCC, and we express no opinion as to the likelihood of
obtaining any such consent of the FCC.

e. We render no opinion as to any financial or accounting determinations by the
Company or compliance by the Company with any financial covenants in the Credit
Agreement or in any agreement included in the Listed Orders and Contracts.

The foregoing opinion is limited in all respects to the laws of the State of
Georgia, the General Corporation Law of the State of Delaware and applicable
federal law (collectively, “Applicable Law”). However, the term “Applicable Law”
is limited to those laws and regulations that a lawyer exercising customary
professional diligence would reasonably recognize as being directly applicable
to the transactions contemplated by the Credit Agreement and does not include
laws and regulations of any county, municipal and special political subdivision,
whether state, regional or otherwise, and those set forth in Section 19 of the
Legal Opinion Accord of the Section of Business Law of the American Bar
Association (1991). We note that the Credit Agreement by its terms is governed
by the law of the State of New York. Our opinion is given as if the Credit
Agreement were to be governed by the laws of the State of Georgia, rather than
the laws of the State of New York or the laws of any other state. In addition,
except as expressly set forth in paragraph 5 above, no opinion is rendered
hereunder with respect to any choice of law or conflict of laws provisions set
forth in the Credit Agreement.

This opinion is as of the date hereof, and we expressly disclaim any duty to
update this opinion in the future in the event there are any changes in fact or
law that may affect any matter addressed herein.

This opinion is being furnished to you for your use and the use of any future
assignee or participant in any Loan pursuant to an assignment or a participation
that is made and consented to in accordance with the express provisions of
Section 13.07 of the Credit Agreement, on the condition and understanding that
(i) this opinion is as of the date hereof, (ii) we expressly



--------------------------------------------------------------------------------

disclaim any duty to update this opinion in the future, to consider its
applicability or correctness to other than its addressees, or to take into
account changes in fact or law that may affect any matter addressed herein, and
(iii) any such reliance by a future assignee or participant must be actual and
reasonable under the circumstances existing at the time of assignment or
participation, including any changes in fact or law known to or reasonably
knowable by the assignee or participant at such time. This opinion is not to be
quoted in whole or in part or otherwise referred to in any documents, nor may it
be delivered to, filed with or relied upon by any governmental agency or other
person without our prior written consent.



--------------------------------------------------------------------------------

Schedule A

Listed Orders and Contracts

Orders, Writs, Injunctions and Decrees of Courts and Governmental Authorities:

None

Agreements:

 

1. Indenture dated as of May 26, 1998 between Cox Radio, Inc., The Bank of New
York Trust Company, N.A. (as successor to The Bank of New York), WSB, Inc., and
WHIO, Inc., as supplemented by the Supplemental Indenture dated as of
February 1, 1999, by and among The Bank of New York Trust Company, N.A. (as
successor to The Bank of New York), Cox Radio, Inc. and CXR Holdings, Inc.



--------------------------------------------------------------------------------

Schedule B

Stations

 

Licensee

  

Station

    

Frequency

    

Community of License

Cox Radio, Inc.

  

WSRV(FM)1

    

97.1 MHz

    

Gainesville, GA

  

WFYV-FM

    

104.5 MHz

    

Atlantic Beach, FL

  

WAPE-FM

    

95.1 MHz

    

Jacksonville, FL

  

WJGL(FM)

    

96.9 MHz

    

Jacksonville, FL

  

WMXQ(FM)

    

102.9 MHz

    

Jacksonville, FL

  

WOKV(AM)

    

690 kHz

    

Jacksonville, FL

  

WFLC(FM)

    

97.3 MHz

    

Miami, FL

  

WEDR(FM)

    

99.1 MHz

    

Miami, FL

  

WHQT(FM)

    

105.1 MHz

    

Coral Gables, FL

  

WPLR(FM)

    

99.1 MHz

    

New Haven, CT

  

WCFB(FM)

    

94.5 MHz

    

Daytona Beach, FL

  

WHTQ(FM)

    

96.5 MHz

    

Orlando, FL

  

WMMO(FM)

    

98.9 MHz

    

Orlando, FL

  

WDBO(AM)

    

580 kHz

    

Orlando, FL

  

WWKA(FM)

    

92.3 MHz

    

Orlando, FL

  

WMXB(FM)

    

103.7 MHz

    

Richmond, VA

  

WKHK(FM)

    

95.3 MHz

    

Colonial Heights, VA

  

WKLR(FM)

    

96.5 MHz

    

Fort Lee, VA

  

WNLK(AM)

    

1350 kHz

    

Norwalk, CT

  

WFOX(FM)2

    

95.9 MHz

    

Norwalk, CT

  

WSTC(AM)

    

1400 kHz

    

Stamford, CT

  

WCTZ(FM)3

    

96.7 MHz

    

Stamford, CT

  

WSUN-FM

    

97.1 MHz

    

Holiday, FL

  

WXGL(FM)

    

107.3 MHz

    

St. Petersburg, FL

  

WWRM(FM)

    

94.9 MHz

    

Tampa, FL

Cox Radio-Miami, LLC

  

WHDR(FM)

    

93.1 MHz

    

Miami, FL

CXR Holdings, L.L.C.

  

WSB(AM)

    

750 kHz

    

Atlanta, GA

  

WSB-FM

    

98.5 MHz

    

Atlanta, GA

  

WBTS(FM)

    

95.5 MHz

    

Doraville, GA

  

WALR-FM

    

104.1 MHz

    

La Grange, GA

--------------------------------------------------------------------------------

1 A renewal of license application is pending at the FCC (FCC File No.
BRH-20031205ACS).

2 A renewal of license application is pending at the FCC (FCC File No.
BRH-20051201BZR).

3 A renewal of license application is pending at the FCC (FCC File No.
BRH-20051201BVT).



--------------------------------------------------------------------------------

Licensee

  

Station

    

Frequency

    

Community of License

  

WZZK-FM

    

104.7 MHz

    

Birmingham, AL

  

WBPT(FM)

    

106.9 MHz

    

Homewood, AL

  

WNCB(FM)

    

97.3 MHz

    

Gardendale, AL

  

WAGG(AM)

    

610 kHz

    

Birmingham, AL

  

WBHJ(FM)

    

95.7 MHz

    

Midfield, AL

  

WBHK(FM)

    

98.7 MHz

    

Warrior, AL

  

WPSB(AM)4

    

1320 kHz

    

Birmingham, AL

  

WHIO(AM)5

    

1290 kHz

    

Dayton, OH

  

WHKO(FM)6

    

99.1 MHz

    

Dayton, OH

  

WDPT(FM)

    

95.7 MHz

    

Piqua, OH

  

WZLR(FM)

    

95.3 MHz

    

Xenia, OH

  

WJMZ-FM

    

107.3 MHz

    

Anderson, SC

  

WHZT(FM)

    

98.1 MHz

    

Seneca, SC

  

KCCN-FM

    

100.3 MHz

    

Honolulu, HI

  

KINE-FM

    

105.1 MHz

    

Honolulu, HI

  

KPHW(FM)

    

104.3 MHz

    

Kaneohe, HI

  

KRTR-FM

    

96.3 MHz

    

Kailua, HI

  

KLDE(FM)

    

107.5 MHz

    

Lake Jackson, TX

  

KTHT(FM)

    

97.1 MHz

    

Cleveland, TX

  

KKBQ-FM

    

92.9 MHz

    

Pasadena, TX

  

KHPT(FM)

    

106.9 MHz

    

Conroe, TX

  

WBLI(FM)7

    

106.1 MHz

    

Patchogue, NY

  

WBAB(FM)

    

102.3 MHz

    

Babylon, NY

CXR Holdings, L.L.C.

  

WHFM(FM)

    

95.3 MHz

    

Southampton, NY

(continued)

  

WRKA(FM)

    

103.1 MHz

    

St. Matthews, KY

  

WVEZ(FM)

    

106.9 MHz

    

Louisville, KY

  

WSFR(FM)

    

107.7 MHz

    

Corydon, IN

  

WPTI(FM)

    

103.9 MHz

    

Louisville, KY

  

WEZN-FM

    

99.9 MHz

    

Bridgeport, CT

  

WPYO(FM)

    

95.3 MHz

    

Maitland, FL

  

WDYL(FM)

    

101.1 MHz

    

Chester, VA

--------------------------------------------------------------------------------

4 An application for construction permit was filed with the FCC in Auction 84
requesting a change in the community of license (FCC File No. BMJP-20040130BCA).

5 A renewal of license application is pending at the FCC (FCC File No.
BR-20040601BNU).

6 A renewal of license application is pending at the FCC (FCC File No.
BRH-20040601BNZ).

7 A renewal of license application is pending at the FCC (FCC File No.
BRH-20060201BAH).



--------------------------------------------------------------------------------

Licensee

  

Station

    

Frequency

    

Community of License

  

KKYX(AM)

    

680 kHz

    

San Antonio, TX

  

KCYY(FM)

    

100.3 MHz

    

San Antonio, TX

  

KELZ-FM

    

106.7 MHz

    

Terrell Hills, TX

  

KONO(AM)

    

860 kHz

    

San Antonio, TX

  

KONO-FM

    

101.1 MHz

    

Helotes, TX

  

KISS-FM

    

99.5 MHz

    

San Antonio, TX

  

KSMG(FM)

    

105.3 MHz

    

Seguin, TX

  

WHPT(FM)

    

102.5 MHz

    

Sarasota, FL

  

WPOI(FM)

    

101.5 MHz

    

St. Petersburg, FL

  

WDUV(FM)

    

105.5 MHz

    

New Port Richey, FL

  

KRAV-FM

    

96.5 MHz

    

Tulsa, OK

  

KRMG(AM)

    

740 kHz

    

Tulsa, OK

  

KWEN(FM)

    

95.5 MHz

    

Tulsa, OK

  

KJSR(FM)

    

103.3 MHz

    

Tulsa, OK

  

KKCM(FM)

    

102.3 MHz

    

Sand Springs, OK

  

KRTR(AM)

    

650 kHz

    

Honolulu, HI

  

KKNE(AM)

    

940 kHz

    

Waipahu, HI

 



--------------------------------------------------------------------------------

Schedule C

Proceedings

The FCC’s Enforcement Bureau, in response to an inquiry on behalf of the
Company, reports that one or more complaints have been filed against WBTS(FM),
WFYV-FM, WWKA(FM) and WHTQ(FM), but in accordance with its normal practice, did
not divulge the subject matter of the complaints. The FCC has not requested that
WFYV-FM, WWKA(FM) or WHTQ(FM) respond to a complaint. The Enforcement Bureau
does not expect a licensee to respond to a complaint until the Bureau has
determined that the complaint warrants a response. Unless and until such a
determination has been made, the Enforcement Bureau, as a matter of general
policy, does not release the text of the complaint. Complaints that address
matters outside the FCC’s jurisdiction or that are otherwise deficient typically
are dismissed through form letters without notice to the licensee. On June 8,
2006 the FCC’s Enforcement Bureau sent a letter to WBTS(FM) seeking information
about the Company’s compliance with the FCC’s indecency rules. The Company
responded to the FCC on June 28, 2006, informing the FCC that it elected not to
challenge any FCC finding that the programming involved was indecent.

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 7.01(b)

Officer’s Certificate

Cox Radio, Inc., a Delaware corporation (the “Company”), by its duly authorized
officers, hereby certifies pursuant to Section 7.01(b) of the Credit Agreement,
dated as of July 26, 2006, among the Company, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”),
Lehman Commercial Paper Inc. and Citigroup Global Markets Inc., as
co-syndication agents, Wachovia Capital Markets, LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as co-documentation agents, and
J.P. Morgan Securities Inc., Lehman Brothers Inc. and Citibank, N.A., as joint
lead arrangers and joint bookrunners (the “Credit Agreement”), as follows
(capitalized terms used in this certificate and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement):

(1) True and correct copies of the Certificate of Incorporation and Bylaws of
the Company are attached hereto as Exhibit A. The Certificate of Incorporation
of the Company has not been amended since May 12, 2000. The By-laws of the
Company have not been amended since September 30, 1996. No liquidation or
dissolution proceedings with respect to the Company have been commenced.

(2) The persons named on the Incumbency Certificate attached hereto as Exhibit B
are duly elected officers of the Company, now hold the offices set forth
opposite their respective names, and the signature thereon opposite the name and
title of each such person and officer is his correct signature.

(3) Attached hereto as Exhibit C is a true and complete copy of resolutions
respecting the Credit Agreement duly adopted by the Board of Directors of the
Company dated May 11, 2006, and such resolutions have not been revoked,
rescinded or modified and are now in full force and effect.

(4) The representations and warranties contained in Article VI of the Credit
Agreement are true in all material respects on and as of the date hereof with
the same effect as though such representations and warranties had been made on
and as of this date; and there exists on the date hereof no Event of Default or
Default as defined in Article I of the Credit Agreement.

(5) No material and adverse change has occurred with respect to the business,
properties or financial condition of the Company and its Subsidiaries on a
consolidated basis since December 31, 2005.

(6) Each and all of the conditions precedent set forth in Section 7.02 of the
Credit Agreement have been satisfied.

(7) Except as listed on Exhibit D attached hereto, there are no agreements
relating to the incurrence by the Company or any Subsidiary of indebtedness for
borrowed money, the breach, violation or contravention of which would reasonably
be expected to have a material adverse effect upon the business, properties or
financial condition of the Company and its Restricted Subsidiaries on a
consolidated basis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Incorporation and By-laws

[Attached]



--------------------------------------------------------------------------------

EXHIBIT B

Incumbency Certificate

 

Office

 

Name

 

Signature

Treasurer

  Richard J. Jacobson  

/s/ Richard J. Jacobson

Secretary

  Andrew A. Merdek  

/s/ Andrew A. Merdek

 

2



--------------------------------------------------------------------------------

EXHIBIT C

Board Resolutions

[Attached]

 

3



--------------------------------------------------------------------------------

EXHIBIT D

Listed Contracts

[Attached]

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 9.01(d)

List of Liens and Security Interests

NONE

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

COX RADIO, INC.

EXHIBIT 13.07(c)

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

                                            

2.      Assignee:

  

                                         

   [and is an Affiliate/Approved Fund of [identify Lender]]

3.      Borrower(s):

  

                                         

4.      Administrative Agent:

  

                                         , as the administrative agent under the
Credit Agreement

5.      Credit Agreement:

   The Credit Agreement dated as of July 26, 2006 among Cox Radio, Inc., the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Lehman Commercial Paper Inc. and Citibank, N.A., as Syndication Agents, Wachovia
Capital Markets, LLC and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as Documentation Agents, and J.P. Morgan Securities Inc., Lehman
Brothers Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers and
Joint Bookrunners

 

6



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans for

all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans8

Revolving Commitment

   $    $    %

Conventional Revolving Loans

   $    $    %

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders and
Lender Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

--------------------------------------------------------------------------------

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

7



--------------------------------------------------------------------------------

Annex 1

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.02 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is an Alternate Currency
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------

1 Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Credit Agreement dated as of
July 26, 2006, among Cox Radio, Inc. (the “Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended; supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

8



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York and of
the United States.